 



Exhibit 10.24
LEASE

     
Landlord:
  Britannia Hacienda VIII LLC
 
   
Tenant:
  Alexza Pharmaceuticals, Inc.
 
   
Date:
  August 25, 2006

TABLE OF CONTENTS

                  1.   PROPERTY     1  
 
  1.1   Lease of Premises     1  
 
  1.2   Landlord’s Reserved Rights     2  
 
  1.3   First Refusal Right to Lease     2  
 
  1.4   Right of First Offer to Lease     4   2.   TERM     5  
 
  2.1   Term     5  
 
  2.2   Early Possession     5  
 
  2.3   Condition of Premises     5  
 
  2.4   Acknowledgment of Rent Commencement Date     8  
 
  2.5   Holding Over     8  
 
  2.6   Option to Extend Term     8   3.   RENTAL     9  
 
  3.1   Minimum Rental     9  
 
      (a)     Rental Amounts     9  
 
      (b)     Rental Amounts During Extended Term(s)     10  
 
      (c)     Square Footage of Premises     10  
 
  3.2   Late Charge     10   4.   TAXES     11  
 
  4.1   Personal Property     11  
 
  4.2   Real Property     11   5.   OPERATING EXPENSES     12  
 
  5.1   Payment of Operating Expenses     12  
 
  5.2   Definition of Operating Expenses     12  
 
  5.3   Determination of Operating Expenses     14  
 
  5.4   Final Accounting for Expense Year     14  
 
  5.5   Proration     15   6.   UTILITIES     15  
 
  6.1   Payment     15  
 
  6.2   Interruption     16   7.   ALTERATIONS; SIGNS     16  
 
  7.1   Right to Make Alterations     16  
 
  7.2   Title to Alterations     17  
 
  7.3   Tenant Trade Fixtures     18  
 
  7.4   No Liens     18  
 
  7.5   Signs     18  





--------------------------------------------------------------------------------



 



                 
8.
  MAINTENANCE AND REPAIRS     18  
 
  8.1   Landlord’s Obligation for Maintenance     18  
 
  8.2   Tenant’s Obligation for Maintenance     19  
 
      (a)     Good Order, Condition and Repair     19  
 
      (b)     Landlord’s Remedy     19  
 
      (c)     Condition upon Surrender     20   9.   USE OF PROPERTY     20  
 
  9.1   Permitted Use     20  
 
  9.2   [Intentionally Omitted.]     20  
 
  9.3   No Nuisance     20  
 
  9.4   Compliance with Laws     21  
 
  9.5   Liquidation Sales     21  
 
  9.6   Environmental Matters     21   10.   INSURANCE AND INDEMNITY     27  
 
  10.1   Insurance     27  
 
  10.2   Quality of Policies and Certificates     30  
 
  10.3   Workers’ Compensation; Employees     30  
 
  10.4   Waiver of Subrogation     30  
 
  10.5   Increase in Premiums     31  
 
  10.6   Indemnification     31  
 
  10.7   Blanket Policy     32   11.   SUBLEASE AND ASSIGNMENT     32  
 
  11.1   Assignment and Sublease of Building     32  
 
  11.2   Rights of Landlord     33   12.   RIGHT OF ENTRY AND QUIET ENJOYMENT  
  34  
 
  12.1   Right of Entry     34  
 
  12.2   Quiet Enjoyment     34   13.   CASUALTY AND TAKING     34  
 
  13.1   Damage or Destruction     34  
 
  13.2   Condemnation     36  
 
  13.3   Reservation of Compensation     37  
 
  13.4   Restoration of Improvements     37   14.   DEFAULT     37  
 
  14.1   Events of Default     37  
 
      (a)     Abandonment     37  
 
      (b)     Nonpayment     38  
 
      (c)     Other Obligations     38  
 
      (d)     General Assignment     38  
 
      (e)     Bankruptcy     38  
 
      (f)     Receivership     38  
 
      (g)     Attachment     38  
 
      (h)     Insolvency     39  
 
  14.2   Remedies upon Tenant’s Default     39  
 
  14.3   Remedies Cumulative     40   15.   SUBORDINATION, ATTORNMENT AND SALE  
  40  
 
  15.1   Subordination to Mortgage     40  

- ii -



--------------------------------------------------------------------------------



 



                 
 
  15.2   Sale of Landlord’s Interest     41  
 
  15.3   Estoppel Certificates     41  
 
  15.4   Subordination to CC&R’s     41  
 
  15.5   Mortgagee Protection     42   16.   SECURITY     43  
 
  16.1   Deposit     43  
 
      (a)     Cash Security Deposit     43  
 
      (b)     Letter of Credit     43  
 
      (c)     Adjustment of Security Deposit     45   17.   MISCELLANEOUS     45
 
 
  17.1   Notices     45  
 
  17.2   Successors and Assigns     47  
 
  17.8   No Waiver     47  
 
  17.4   Severability     47  
 
  17.5   Litigation Between Parties     47  
 
  17.6   Surrender     47  
 
  17.7   Interpretation     47  
 
  17.8   Entire Agreement     48  
 
  17.9   Governing Law     48  
 
  17.10   No Partnership     48  
 
  17.11   Financial Information     48  
 
  17.12   Costs     49  
 
  17.13   Time     49  
 
  17.14   Rules and Regulations     49  
 
  17.15   Brokers     49  
 
  17.16   Memorandum of Lease     49  
 
  17.17   Corporate Authority     49  
 
  17.18   Execution and Delivery     50  
 
  17.19   Survival     50  
 
  17.20   Parking     50  

         
EXHIBITS
       
EXHIBIT A- 1
  Site Plan (The Center)
EXHIBIT A-2
  Building Plan
EXHIBIT B
  Workletter
EXHIBIT C
  Form of Acknowledgment of Rent Commencement Date
EXHIBIT D
  Existing Tenant Rights

- iii -



--------------------------------------------------------------------------------



 



LEASE
     THIS LEASE (“Lease”) is made and entered into as of August 25, 2006 (the
“Lease Commencement Date”) by and between BRITANNIA HACIENDA VIII LLC, a
Delaware limited liability company (“Landlord”), and ALEXZA PHARMACEUTICALS,
INC., a Delaware corporation (“Tenant”).
THE PARTIES AGREE AS FOLLOWS:
1. PROPERTY
     1.1 Lease of Premises.
          (a) Landlord leases to Tenant and Tenant hires and leases from
Landlord, on the terms, covenants and conditions hereinafter set forth, the
premises (the “Premises”) consisting of approximately 65,604 square feet of
space constituting the building commonly known as 2091 Stierlin Court (the
“Building”) located in the Britannia Shoreline Technology Park (referred to
interchangeably herein as the “Center” or the “Property”) in the City of
Mountain View, County of Santa Clara, State of California. The location of the
Premises within the Center is depicted on the site plan attached hereto as
Exhibit A-l and incorporated herein by this reference (the “Site Plan”). The
outline or footprint of the Building is depicted on the building plan attached
hereto as Exhibit A-2 and incorporated herein by this reference (the “Building
Plan”). The parking areas, driveways, sidewalks, landscaped areas and other
portions of the Center that lie outside the exterior walls of the buildings now
or hereafter existing from time to time in the Center, as depicted in the Site
Plan and as hereafter modified by Landlord from time to time in accordance with
the provisions of this Lease, are sometimes referred to herein as the “Common
Areas”. Such Common Areas include, but are not limited to, the “recreational
area” which is currently maintained by Landlord in the area between the
buildings at 2023 Stierlin Court and 2025 Stierlin Court, provided that the
right of Tenant and other occupants of the Center to use such “recreational
area” is subject to the right of the City of Mountain View to require that a
portion of the recreational area be paved and converted to parking use at a time
to be determined at the discretion of the City and/or the potential development
of the area by Landlord or any subsequent owner of the Center.
          (b) As an appurtenance to Tenant’s leasing of the Premises pursuant to
Section 1.1(a), Landlord hereby grants to Tenant, for the benefit of Tenant and
its employees, suppliers, shippers, customers and invitees, during the term of
this Lease, the non-exclusive right to use, in common with others entitled to
such use, (i) those portions of the Common Areas improved from time to time for
use as parking areas, driveways, sidewalks, landscaped areas, or for other
common purposes, and (ii) all access easements and similar rights and privileges
relating to or appurtenant to the Center and created or existing from time to
time under any access easement agreements, declarations of covenants, conditions
and restrictions, or other written agreements now or hereafter of record with
respect to the Center, subject however to any

 



--------------------------------------------------------------------------------



 



limitations applicable to such rights and privileges under applicable law, under
this Lease and/or under the written agreements creating such rights and
privileges.
     1.2 Landlord’s Reserved Rights. To the extent reasonably necessary to
permit Landlord to exercise any rights of Landlord and discharge any obligations
of Landlord under this Lease, Landlord shall have, in addition to the right of
entry set forth in Section 12.1 hereof, the following rights: (i) to make
changes to the Common Areas, including, without limitation, changes in the
location, size or shape of any portion of the Common Areas, and to construct
and/or relocate parking structures and/or parking spaces in the Center; (ii) to
close temporarily any of the Common Areas for maintenance or other reasonable
purposes; (iii) to construct, alter or add to other buildings and Common Area
improvements in the Center; (iv) to use the Common Areas while engaged in making
additional improvements, repairs or alterations to the Center or any portion
thereof; and (v) to do and perform such other acts with respect to the Common
Areas and the Center as may be necessary or appropriate. Landlord shall not
exercise rights reserved to it pursuant to this Section 1.2 in such a manner as
to cause any material diminution of Tenant’s rights, or any material increase of
Tenant’s obligations, under this Lease, or in such a manner as to leave Tenant
without reasonable parking or reasonable access to the Premises or otherwise to
materially impair Tenant’s ability to conduct its activities in the normal
manner; provided, however, that the foregoing shall not limit or restrict
Landlord’s right to undertake reasonable construction activity and Tenant’s use
of the Premises shall be subject to reasonable temporary disruption incidental
to such activity diligently prosecuted.
     1.3 First Refusal Right to Lease.
          (a) The four buildings in the Center (collectively referred to herein
as the “First Refusal Buildings” and each designated as a “First Refusal
Building” on the Site Plan) which are commonly known as 2021 Stierlin Court,
2023 Stierlin Court, 2071 Stierlin Court and 2081 Stierlin Court are each
presently leased (or, in the case of the building at 2023 Stierlin Court,
partially leased) to existing tenants (collectively, the “Existing Tenants” and
individually, each an “Existing Tenant”) pursuant to written lease agreements
(as such existing lease agreements now exist and as they may be amended from
time to time, the “Existing Leases”). Landlord shall not lease all or any
portion of any of the First Refusal Buildings at any time during the term of
this Lease (including any extended terms, if applicable), except in compliance
with this Section 1.3; provided, however, that the foregoing restriction shall
not apply during any period in which Tenant is in default under this Lease,
beyond any applicable notice and cure periods, and provided further, however,
that Tenant’s rights pursuant to this Section 1.3 are subordinate to the rights
of the Existing Tenants and their respective successors in interest (if any)
pursuant to the Existing Leases and are further subordinate to the existing
rights of all other tenants of the Center as of the Lease Commencement Date and
their respective successors in interest, including (without limitation) any
renewal, first refusal, first offer and other similar rights existing in favor
of any other tenant or occupant of the Center as of the date of this Lease. (The
rights of the Existing Tenants and other tenants [if any] in the Center with
respect to the First Refusal Buildings and the ROFO Building [as defined below],
to the extent material with respect to Tenant’s rights under Sections 1.3 and/or
1.4 hereof, are summarized in Exhibit D attached hereto and incorporated herein
by this reference and are hereinafter collectively referred to as “Existing
Tenant Rights”).

- 2 -



--------------------------------------------------------------------------------



 



          (b) If, at any time during the term of this Lease (including any
extended terms, if applicable), Landlord receives and wishes to accept a bona
fide written offer from a person or entity (an “Offeror,” provided, however,
that the term “Offeror” shall not include any tenant with Existing Tenant
Rights, nor shall it include the Existing Tenants with respect to any rights or
negotiations under the Existing Leases) to lease all or any portion of any First
Refusal Building and if Tenant is not then in default under this Lease (beyond
any applicable notice and cure periods), then Landlord shall give written notice
of such bona fide written offer to Tenant (the “First Refusal Notice”),
specifying the material terms on which the Offeror proposes to lease the
applicable First Refusal Building or applicable portion thereof (the “First
Refusal Space”), and shall offer to Tenant the opportunity to lease the First
Refusal Space on the terms specified in the First Refusal Notice. For purposes
of this Section 1.3(b), an offer shall be considered bona fide if it is
contained in a letter of intent or other writing signed by the Offeror and
specifies the material terms of the proposed lease. Tenant shall have ten
(10) business days after the date of giving of the First Refusal Notice in which
to accept such offer by written notice to Landlord. Upon such acceptance by
Tenant, the First Refusal Space shall be leased to Tenant on the terms set forth
in the First Refusal Notice and on the additional terms and provisions set forth
in this Lease (except to the extent inconsistent with the terms set forth in the
First Refusal Notice), and the parties shall promptly (and in all events within
twenty (20) business days after delivery of Tenant’s acceptance) execute a lease
amendment or other written agreement containing the terms of the First Refusal
Notice and all other terms and provisions of this Lease not inconsistent with
the terms of said First Refusal Notice, except as the parties may otherwise
mutually agree. If Tenant does not accept Landlord’s offer within the allotted
time or if the parties fail to enter into such a lease amendment or other
written agreement within the required time (notwithstanding Landlord’s and
Tenant’s good faith and diligent efforts to enter into such a lease amendment or
other written agreement, provided that neither party shall be entitled to invoke
its own lack of good faith, diligent efforts, if applicable, as a basis for
invoking this parenthetical qualification), Landlord shall thereafter have the
right to lease the First Refusal Space to the Offeror or to any other third
party, at any time within one hundred eighty (180) days after the expiration of
Landlord’s offer under the First Refusal Notice, at a minimum rental and on
other terms and conditions not materially more favorable to the lessee than the
minimum rental and other terms offered to Tenant in the First Refusal Notice.
If, in the course of negotiations with the Offeror or another third party during
the 180-day period described in the preceding sentence, Landlord wishes to
modify the minimum rental or other terms set forth in the First Refusal Notice
in a manner materially more favorable to the Offeror or other third party than
the minimum rental or other terms set forth in the First Refusal Notice, then
Landlord shall be required to re-offer the First Refusal Space to Tenant on such
more favorable terms pursuant to a new First Refusal Notice, but Tenant’s time
to respond to such new First Refusal Notice shall be limited to five (5)
business days. If Landlord does not lease the First Refusal Space to the Offeror
or another third party during the 180-day period described above, or if Landlord
leases the First Refusal Space to the Offeror or another third party and
Landlord later, upon expiration or termination of such lease, again wishes to
lease the First Refusal Space or any portion thereof during the term of this
Lease (including any extended terms, if applicable), then in either such event
this First Refusal Right shall reattach to the First Refusal Space on all of the
same terms set forth above.

- 3 -



--------------------------------------------------------------------------------



 



     1.4 Right of First Offer to Lease.
          (a) The building commonly known as 2011 Stierlin Court and designated
as “ROFO Building” on the Site Plan (the “ROFO Building”) is presently leased
and occupied by an existing tenant (the “Existing ROFO Tenant”) pursuant to a
written lease agreement (as it now exists and as it may be amended from time to
time). Landlord shall not lease all or any portion of the ROFO Building at any
time during the term of this Lease (including any extended terms, if
applicable), except in compliance with this Section 1.4; provided, however, that
the foregoing restriction shall not apply during any period in which Tenant is
in default under this Lease, beyond any applicable notice and cure periods, and
provided further, however, that Tenant’s rights pursuant to this Section 1.4 are
subordinate to the Existing Tenant Rights.
          (b) If, at any time during the term of this Lease (including any
extended terms, if applicable), Landlord intends to lease all or any portion of
the ROFO Building (other than pursuant to the exercise of any Existing Tenant
Rights) and if Tenant is not then in default under this Lease (beyond any
applicable notice and cure periods), then Landlord shall give written notice of
such intention to Tenant (the “First Offer Notice”), specifying the rent and
other material terms on which Landlord proposes to lease the ROFO Building or
applicable portion thereof (the “Offered Space”), and shall offer to Tenant the
opportunity to lease the Offered Space on the terms specified in the First Offer
Notice. Tenant shall have ten (10) business days after the date of giving of the
First Offer Notice in which to accept such offer by written notice to Landlord.
Upon such acceptance by Tenant, the Offered Space shall be leased to Tenant on
the terms set forth the First Offer Notice and on the additional terms and
provisions set forth in this Lease (except to the extent inconsistent with the
terms set forth in the First Offer Notice), and the parties shall promptly (and
in all events within twenty (20) business days after delivery of Tenant’s
acceptance) execute a lease amendment or other written agreement containing the
terms of the First Offer Notice and all other terms and provisions of this Lease
not inconsistent with the terms of said First Offer Notice, except as the
parties may otherwise mutually agree. If Tenant does not accept Landlord’s offer
within the allotted time or if the parties fail to enter into such a lease
amendment or other written agreement within the required time (notwithstanding
Landlord’s and Tenant’s good faith and diligent efforts to enter into such a
lease amendment or other written agreement, provided that neither party shall be
entitled to invoke its own lack of good faith, diligent efforts, if applicable,
as a basis for invoking this parenthetical qualification), Landlord shall
thereafter have the right to lease the Offered Space to any third party, at any
time within one hundred eighty (180) days after the expiration of Tenant’s
acceptance period under the First Offer Notice, at a minimum rental and on other
terms and conditions not materially more favorable to the lessee than the
minimum rental and other terms offered to Tenant in the First Offer Notice. If,
in the course of negotiations with a third party during the 180-day period
described in the preceding sentence, Landlord wishes to modify the minimum
rental or other terms set forth in the First Offer Notice in a manner materially
more favorable to the third party than the minimum rental or other terms set
forth in the First Offer Notice, then Landlord shall be required to re-offer the
Offered Space to Tenant on such more favorable terms pursuant to a new First
Offer Notice, but Tenant’s time to respond to such new First Offer Notice shall
be limited to five (5) business days. If Landlord does not lease the Offered
Space to a third party during the 180-day period described above, or if Landlord
leases

- 4 -



--------------------------------------------------------------------------------



 



the Offered Space to third party and Landlord later, upon expiration or
termination of such lease, again wishes to lease the Offered Space or any
portion thereof during the term of this Lease (including any extended terms, if
applicable), then in either such event this first offer right shall reattach to
the Offered Space on all of the same terms set forth above.
2. TERM
     2.1 Term. The term of this Lease shall commence on the Lease Commencement
Date as defined above. Tenant’s obligation to pay minimum rental and Operating
Expenses under this Lease shall commence on April 1, 2007 (the “Rent
Commencement Date”), except as otherwise expressly provided in Section 2.2 below
(if applicable). The term of this Lease shall end on the day immediately
preceding the eleventh (11th) anniversary of the Rent Commencement Date (the
“Termination Date”), unless sooner terminated or extended as hereinafter
provided.
     2.2 Early Possession. Tenant shall have the nonexclusive right to enter and
use the Premises for the purpose of conducting preliminary inspections and
measurements, preparing drawings, constructing improvements in the Premises
(subject to all the terms and conditions of Article 7 below and of the
Workletter as defined below), installing fixtures and furniture, laboratory
equipment, computer equipment, telephone equipment, low-voltage data wiring and
personal property and performing other similar work preparatory to the
commencement of Tenant’s business in the Premises, beginning on the first (1st)
business day following the Lease Commencement Date (the “Early Access Date”).
Such early occupancy and possession by Tenant shall be subject to and upon all
of the terms and conditions of this Lease (including, but not limited to,
conditions relating to the payment of utilities and maintenance of required
insurance by Tenant), except that (i) Tenant shall have no obligation to pay
minimum rental or Operating Expenses for any period prior to the Rent
Commencement Date, and (ii) such early possession shall not advance or otherwise
affect the Rent Commencement Date or Termination Date determined under
Section 2.1, except to the extent (if any) expressly provided above in this
Section 2.2. To the extent Landlord and/or its contractors or consultants are
also performing work in the Premises prior to the Rent Commencement Date, Tenant
shall not unreasonably interfere with or delay Landlord’s contractors or
consultants by any early access, occupancy or possession under this Section 2.2,
shall coordinate and cooperate with Landlord and its contractors and consultants
(who shall similarly coordinate and cooperate with Tenant and its contractors)
to minimize any interference or delay by either party with respect to the other
party’s work following the Early Access Date, and shall indemnify Landlord and
its agents and employees to the extent provided in Section 10.6(a) below and in
Paragraph 5(c) of the Workletter in connection with Tenant’s early entry upon
the Premises hereunder.
     2.3 Condition of Premises. Tenant has had an opportunity to inspect the
condition of the Premises and agrees to accept the Premises “as is” in their
condition existing as of the Lease Commencement Date, without any obligation on
the part of Landlord to improve, alter, repair or clean the Premises in any way
for Tenant’s occupancy hereunder, except as otherwise expressly provided herein.
Notwithstanding the foregoing:

- 5 -



--------------------------------------------------------------------------------



 



          (a) Landlord shall deliver the Premises and all Building systems and
existing improvements in “as is” condition, except that Landlord shall, at
Landlord’s sole expense, perform all work necessary to cause the following
(collectively, “Landlord’s Work”) to be true as soon as practicable after the
Early Access Date (and in all events prior to the Rent Commencement Date):
(i) the Building roof shall be in good and watertight condition; (ii) all
existing Building systems (including, but not limited to, mechanical,
electrical, plumbing and life safety systems), utilities serving the Premises,
Building glazing, Building roll-up doors and other existing improvements in the
Premises shall be in good working condition and operable in their current
locations, prior to modifications (or damage, if any) as a result of Tenant’s
improvements or use, and shall remain so for a period of nine (9) months after
the Rent Commencement Date (subject to the qualification set forth below in this
paragraph regarding corrective work attributable to modifications or damage, if
any, in the course of Tenant’s improvements to or use of the Premises);
(iii) the walkways, parking lots, driveways and landscaping in the Common Areas
shall be in good working condition; and (iv) the Premises and existing
improvements therein, as delivered to Tenant prior to modifications (or damage,
if any) as a result of Tenant’s improvements or use, and the Common Areas of the
Center shall comply with all applicable laws, ordinances, regulations and
building codes (including, but not limited to, the Americans with Disabilities
Act (“ADA”), subject to the allocation of ADA compliance responsibilities under
Section 2.3(c) below). Landlord shall proceed diligently and with reasonable
efforts to complete Landlord’s Work as promptly as practicable after the Early
Access Date, and Landlord and Tenant shall cooperate reasonably and in good
faith with one another (and cause their respective consultants and contractors
to cooperate reasonably and in good faith with one another) in the manner
described in Section 2.2 above in connection with the concurrent performance of
their respective work in the Building. Following Landlord’s written notice to
Tenant that Landlord has completed Landlord’s Work and is delivering the
Premises and the existing Building systems and improvements in the condition
required above in this paragraph (“Landlord’s Completion Notice”), Tenant shall
thereafter during the term of this Lease be responsible (subject, however, to
any corrective obligations of Landlord as expressly set forth in this
Section 2.3) for maintenance, repair and/or replacement of all such systems and
improvements to the extent required in accordance with Article 8 hereof.
Notwithstanding the preceding sentence, if Landlord’s obligations with respect
to Landlord’s Work under this paragraph are violated in any respect, then it
shall be the obligation of Landlord, after receipt of written notice from Tenant
setting forth with specificity the nature of the violation, to correct promptly
and diligently, at Landlord’s sole cost, the condition(s) constituting such
violation, except that Tenant shall be responsible for any such corrective work
to the extent the condition(s) constituting the violation are attributable to
modifications (or damage, if any) in the course of Tenant’s improvements to or
use of the Premises; provided, however, that Tenant’s failure to give such
written notice to Landlord regarding any alleged violation within nine
(9) months after the Rent Commencement Date shall give rise to a conclusive and
irrebuttable presumption that Landlord has complied with all Landlord’s
obligations under this paragraph. TENANT ACKNOWLEDGES THAT THE WARRANTIES AND/OR
OBLIGATIONS CONTAINED IN THIS SECTION 2.3 ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PHYSICAL CONDITION OF THE PREMISES,
BUILDING SYSTEMS AND EXISTING IMPROVEMENTS IN THE

- 6 -



--------------------------------------------------------------------------------



 



PREMISES, AND THAT LANDLORD MAKES NO OTHER WARRANTIES EXCEPT AS EXPRESSLY SET
FORTH IN THIS SECTION 2.3.
          (b) As set forth in the Workletter attached hereto as Exhibit B and
incorporated herein by this reference (the “Workletter”), Landlord shall provide
Tenant with a tenant improvement allowance in the amount of up to Eight Million
Three Hundred Thirty-One Thousand Seven Hundred Eight and no/100 Dollars
($8,331,708.00) (the “Tenant Improvement Allowance”) towards the construction of
Tenant Improvements by Tenant in the Premises. Tenant’s construction of such
Tenant Improvements shall be governed by the provisions of Article 7 hereof and
of the Workletter, and such Tenant Improvements shall be constructed in
compliance with all of the provisions thereof (including, without limitation,
all conditions relating to Landlord’s approval of plans and specifications), as
well as the provisions of this Section 2.3. The Tenant Improvement Allowance
shall not be used or useable by Tenant for any moving or relocation expenses of
Tenant, or for any cost or expense associated with any moveable furniture, trade
fixtures, personal property or any other item or element which, under the
applicable provisions of this Lease, will not become Landlord’s property and
remain with the Building upon expiration or termination of this Lease, unless
(and only to the extent) otherwise expressly agreed in writing by Landlord in
its sole discretion. Any portion of the Tenant Improvement Allowance which has
not been claimed or drawn by Tenant as of the date that is one year after the
Rent Commencement Date shall expire and shall no longer be available to Tenant
thereafter. Additional conditions and procedures relating to the disbursement of
the Tenant Improvement Allowance shall be as set forth in the Workletter or as
otherwise reasonably prescribed in writing by Landlord. The Tenant Improvement
Allowance is provided as part of the basic consideration to Tenant under this
Lease and will not result in any rental adjustment or additional rent beyond the
rental amounts expressly provided in Section 3.1 hereof.
          (c) Landlord warrants to Tenant that the Premises as they exist on the
date of Landlord’s Completion Notice, but without regard to Tenant’s
improvements therein or to the particular use for which Tenant will occupy the
Premises, shall not violate any covenants or restrictions of record or any
applicable law, building code, regulation or ordinance in effect on the date of
Landlord’s Completion Notice. Tenant warrants to Landlord that the Tenant
Improvements and any other improvements constructed by Tenant from time to time
shall not violate any applicable law, building code, regulation or ordinance in
effect at the time such improvements are placed in service. Without limiting the
generality of the foregoing, the parties intend and acknowledge that Landlord
shall be responsible for ADA and building code compliance for all improvements
in the Building shell and Common Areas (including, but not limited to. existing
Building access points, doors, entrances and ramps) as they exist on the date of
Landlord’s Completion Notice (except to the extent, if any, that such
improvements in the Building and/or Common Areas consist of or are materially
affected by improvements constructed by Tenant, such as [but not limited to] any
construction of additional Building doors or access points as part of the Tenant
Improvements), subject to the express assignment of certain areas of
responsibility to Tenant as set forth below, and that Tenant shall be
responsible for ADA and building code compliance with respect to the restroom
cores and other interior spaces in the Building and any other ADA and building
code compliance required in connection with or as a result of improvements
constructed by Tenant (provided, however, that nothing in



- 7 -



--------------------------------------------------------------------------------



 



this sentence is intended to make Tenant responsible for the cost of ADA
compliance with respect to any existing improvements in the Building to the
extent such compliance is required solely because of the dollar value or overall
scope of the improvements constructed by Tenant as opposed to the particular
nature of such improvements), subject to the express assignment of certain areas
of responsibility to Landlord as set forth above. If it is determined that any
of these warranties has been violated, then it shall be the obligation of the
warranting party, after written notice from the other party, to correct the
condition (s) constituting such violation promptly, at the warranting party’s
sole cost and expense. TENANT ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH IN
THIS LEASE, NEITHER LANDLORD NOR ANY AGENT OF LANDLORD HAS MADE ANY
REPRESENTATION OR WARRANTY AS TO THE PRESENT OR FUTURE SUITABILITY OF THE CENTER
OR THE PREMISES FOR THE CONDUCT OF TENANT’S BUSINESS OR PROPOSED BUSINESS
THEREIN.
     2.4 Acknowledgment of Rent Commencement Date. Promptly following the Rent
Commencement Date, Landlord and Tenant shall execute a written acknowledgment of
the Rent Commencement Date, Termination Date and related matters, substantially
in the form attached hereto as Exhibit C (with appropriate insertions), which
acknowledgment shall be deemed to be incorporated herein by this reference.
Notwithstanding the foregoing requirement, the failure of either party to
execute such a written acknowledgment shall not affect the determination of the
Rent Commencement Date, Termination Date and related matters in accordance with
the provisions of this Lease.
     2.5 Holding Over. If Tenant holds possession of the Premises or any portion
thereof after the term of this Lease with Landlord’s written consent, then
except as otherwise specified in such consent, Tenant shall become a tenant from
month to month at one hundred twenty-five percent (125%) of the minimum rental
and otherwise upon the terms herein specified for the period immediately prior
to such holding over and shall continue in such status until the tenancy is
terminated by either party upon not less than thirty (30) days prior written
notice. If Tenant holds possession of the Premises or any portion thereof after
the term of this Lease without Landlord’s written consent, then Landlord in its
sole discretion may elect (by written notice to Tenant) to have Tenant become a
tenant either from month to month or at will, at one hundred fifty percent
(150%) of the minimum rental (prorated on a daily basis for an at-will tenancy,
if applicable) and otherwise upon the terms herein specified for the period
immediately prior to such holding over, or may elect to pursue any and all legal
remedies available to Landlord under applicable law with respect to such
unconsented holding over by Tenant. Tenant shall Indemnify and hold Landlord
harmless from any loss, damage, claim, liability, cost or expense (Including
reasonable attorneys’ fees) resulting from any delay by Tenant in surrendering
the Premises or any portion thereof, including but not limited to any claims
made by a succeeding tenant by reason of such delay. Acceptance of rent by
Landlord following expiration or termination of this Lease shall not constitute
a renewal of this Lease.
     2.6 Option to Extend Term. Tenant shall have the option to extend the term
of this Lease, at the minimum rental set forth in Section 3.1 (b) below and
otherwise upon all the terms and provisions set forth herein with respect to the
initial term of this Lease, for up to two (2) additional periods of five
(5) years each, the first commencing upon the expiration of the initial term
hereof and the second commencing upon the expiration of the first extended term
hereof.

- 8 -



--------------------------------------------------------------------------------



 



Exercise of such option with respect to the first extended term shall be by
written notice to Landlord at least nine (9) months and not more than fifteen
(15) months prior to the expiration of the initial term hereof. Exercise of such
option with respect to the second extended term shall be by written notice to
Landlord at least nine (9) months and not more than fifteen (15) months prior to
the expiration of the first extended term hereof. If Tenant is in default
hereunder, beyond any applicable notice and cure periods, on the date of such
notice or on the date the applicable extended term is to commence, then the
exercise of the applicable option shall be of no force or effect, the extended
term shall not commence and this Lease shall expire at the end of the then
current term hereof (or at such earlier time as Landlord may elect pursuant to
the default provisions of this Lease). If Tenant properly exercises one or both
extension options under this Section, then all references in this Lease (other
than in this Section 2.6) to the “term” of this Lease shall be construed to
include the extension term(s) thus elected by Tenant. Except as expressly set
forth in this Section 2.6, Tenant shall have no right to extend the term of this
Lease beyond its prescribed term.
3. RENTAL
     3.1 Minimum Rental.
          (a) Rental Amounts. Tenant shall pay to Landlord as minimum rental for
the Premises, in advance, without deduction, offset, notice or demand, on or
before the Rent Commencement Date and on or before the first day of each
subsequent calendar month of the initial term of this Lease, the following
amounts per month (subject to adjustment under Section 3.1(c) below, if
applicable):

                                              Monthly Months   Sq Ft   PSF/PM  
Minimum Rental
  01 —   12
    35,000     $ 3,000     $ 105,000.00  
  13 —   24
    50,000     $ 3,000     $ 150,000.00  
  25 —   36
    65,604     $ 3,070     $ 201,404.28  
  37 —   48
    65,604     $ 3,162     $ 207,446.41  
  49 —   60
    65,604     $ 3,257     $ 213,669.80  
  61 —   72
    65,604     $ 3,355     $ 220,079.89  
  73 —   84
    65,604     $ 3,455     $ 226,682.29  
  85 —   96
    65,604     $ 3,559     $ 233,482.76  
  97 — 108
    65,604     $ 3,666     $ 240,487.24  
109 — 120
    65,604     $ 3,776     $ 247,701.86  
121 — 132
    65,604     $ 3,889     $ 255,132.92  

     If the obligation to pay minimum rental hereunder for the initial term or
for any renewal term commences on other than the first day of a calendar month
or if the initial term or any renewal term of this Lease terminates on other
than the last day of a calendar month, the minimum rental for such first or last
month of the applicable initial or renewal term of this Lease, as the case may
be, shall be prorated based on the number of days the applicable term of this
Lease is in effect during such month. If an increase in minimum rental becomes
effective on a

- 9 -



--------------------------------------------------------------------------------



 



day other than the first day of a calendar month, the minimum rental for that
month shall be the sum of the two applicable rates, each prorated for the
portion of the month during which such rate is in effect.
          (b) Rental Amounts During Extended Term (s). If Tenant properly
exercises its right to extend the term of this Lease pursuant to Section 2.6
hereof, then (i) the monthly minimum rental during the first twenty-four
(24) months of each extended term shall be equal to one hundred percent (100%)
of the monthly minimum rental payable for the last full calendar month preceding
the commencement of such extended term, and (ii) the monthly minimum rental
during each subsequent year of the applicable extended term shall be equal to
one hundred three percent (103%) of the monthly minimum rental payable during
the immediately preceding year of the extended term.
          (c) Square Footage of Premises. The Building and Premises were fully
constructed prior to the date of this Lease, have been measured by Landlord’s
Architect and, applying the measurement formula customarily used by Landlord to
measure square footage of buildings in the Center, have been determined to
contain 65,604 square feet, which measurement is final and binding on the
parties, is hereby accepted by the parties for all purposes under this Lease and
is not subject to remeasurement or adjustment. The square footages used in
Section 3.1 (a) in calculating the monthly minimum rental for Months 1 through
24, in being less than the entire square footage of the Premises, are not meant
to imply any limitation on Tenant’s right or ability to have access to and to
use the entire Premises during such months and during the period from the Early
Access Date through the Rent Commencement Date, and shall not affect in any way
the calculation of Tenant’s Operating Cost Share under Article 5 below (which
shall be based on the entire square footage of the Premises throughout the term
of this Lease, beginning on the Rent Commencement Date); such reduced square
footages in Section 3.1(a) merely represent a method of implementing an economic
agreement between the parties with respect to the calculation of Tenant’s
minimum monthly rental obligation during Months 1 through 24. If and to the
extent the Tenant Improvements constructed pursuant to the Workletter (subject
to Landlord’s approval, compliance with applicable laws and all other applicable
conditions as set forth in the Workletter) include an exterior fenced (but not
completely enclosed) area for emergency generator or other equipment-related
purposes, Landlord agrees that the square footage of such exterior area shall
not be considered part of the square footage of the Premises for purposes of any
calculations of minimum rent or of Tenant’s Operating Cost Share under this
Lease.
     3.2 Late Charge. If Tenant fails to pay when due rental or other amounts
due Landlord hereunder, such unpaid amounts shall bear interest for the benefit
of Landlord at a rate equal to the lesser of fifteen percent (15%) per annum or
the maximum rate permitted by law, from the date due to the date of actual
payment. In addition to such interest, Tenant shall pay to Landlord a late
charge in an amount equal to six percent (6%) of any installment of minimum
rental and any other amounts due Landlord if not paid in full on or before the
fifth (5th) day after such rental or other amount is due; provided, however,
that for the first instance of late payment during any period of twelve
(12) consecutive calendar months during the term of this Lease, Tenant shall not
be required to pay such late charge unless Tenant has failed to pay the past-due
amount within three (3) business days after Landlord has given Tenant written
notice that such



- 10 -



--------------------------------------------------------------------------------



 



amount is past due. Tenant acknowledges that late payment by Tenant to Landlord
of rental of other amounts due hereunder will cause Landlord to incur costs not
contemplated by this Lease, including, without limitation, processing and
accounting charges and late charges which may be imposed on Landlord by the
terms of any loan relating to the Center. Tenant further acknowledges that it is
extremely difficult and impractical to fix the exact amount of such costs and
that the late charge set forth in this Section 3.2 represents a fair and
reasonable estimate thereof. Acceptance of any late charge by Landlord shall not
constitute a waiver of Tenant’s default with respect to overdue rental or other
amounts, nor shall such acceptance prevent Landlord from exercising any other
rights and remedies available to it. Acceptance of rent or other payments by
Landlord shall not constitute a waiver of late charges or interest accrued with
respect to such rent or other payments or any prior installments thereof, nor of
any other defaults by Tenant, whether monetary or non-monetary in nature,
remaining uncured at the time of such acceptance of rent or other payments.
4. TAXES
     4.1 Personal Property. From and after the Rent Commencement Date (or, in
the case of items brought onto the Property by Tenant prior to the Rent
Commencement Date, from and after the date such items are brought onto the
Property by Tenant), Tenant shall be responsible for and shall pay prior to
delinquency all taxes and assessments levied against or by reason of any and all
alterations, additions and items existing on or in the Premises from time to
time during the term of this Lease and taxed as personal property rather than as
real property, including (but not limited to) all personal property, trade
fixtures and other property placed by Tenant on or about the Premises. Upon
request by Landlord, Tenant shall furnish Landlord with satisfactory evidence of
Tenant’s payment thereof. If at any time during the term of this Lease any of
said alterations, additions or personal property, whether or not belonging to
Tenant, shall be taxed or assessed as part of the Center, then such tax or
assessment shall be paid by Tenant to Landlord within fifteen (15) days after
presentation by Landlord of copies of the tax bills in which such taxes and
assessments are included (provided, however, that in the case of taxes or
assessments for which Tenant is being asked to make a lump-sum payment or
reimbursement under this Section 4.1 rather than monthly estimated payments as
part of Operating Expenses under Article 5 hereof, Tenant shall not be required
to make such lump-sum payment or reimbursement more than thirty (30) days in
advance of the date on which the applicable tax bill becomes delinquent) and
shall, for the purposes of this Lease, be deemed to be personal property taxes
or assessments under this Section 4.1.
     4.2 Real Property. To the extent any real property taxes and assessments on
the Premises are assessed directly to Tenant, Tenant shall be responsible for
and shall pay prior to delinquency all such taxes and assessments levied against
the Premises. Upon request by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of Tenant’s payment thereof. To the extent the Premises
are taxed or assessed to Landlord following the Rent Commencement Date, such
real property taxes and assessments shall constitute Operating Expenses (as that
term is defined in Section 5.2 of this Lease) and shall be paid in accordance
with the provisions of Article 5 of this Lease.

- 11 -



--------------------------------------------------------------------------------



 



5. OPERATING EXPENSES
     5.1 Payment of Operating Expenses.
          (a) Tenant shall pay to Landlord, at the time and in the manner
hereinafter set forth, as additional rental, Tenant’s Operating Cost Share of
the Operating Expenses defined in Section 5.2, subject to adjustment pursuant to
Section 5.1(b) when applicable. For purposes of this Section 5.1, “Tenant’s
Operating Cost Share” shall be (i) in the case of Operating Expenses that are
reasonably allocable solely to the Building, one hundred percent (100%); and
(ii) in the case of Operating Expenses that are determined and allocated on a
Center-wide basis. nine and three-hundredths percent (9.03%).
          (b) Tenant’s Operating Cost Share as specified in Section 5.1(a) with
respect to matters allocable to the entire Center is based upon an area of
65,604 square feet for the Premises and upon an aggregate area of 726,508 square
feet for all of the buildings presently located in the Center. If the actual
area of the Premises or of any of the buildings existing from time to time in
the Center changes for any reason (including, but not limited to, modification
of existing buildings, construction of new buildings in the Center, or
construction of new buildings on any adjacent property owned by Landlord and
operated, for common area purposes, on an integrated basis with the Center),
then Tenant’s Operating Cost Share shall be adjusted proportionately to reflect
the new actual areas of the Premises and/or such other buildings, as applicable,
as determined in good faith by Landlord’s architect on the same basis of
measurement as applied in determining the existing square footage of the
Building.
     5.2 Definition of Operating Expenses.
          (a) Subject to the exclusions and provisions hereinafter contained and
the allocation principles set forth in Section 5.1, the term “Operating
Expenses” shall mean the total costs and expenses incurred by Landlord for
management, operation and maintenance of the Building and the Center, including,
without limitation, costs and expenses of (i) insurance (which may include, at
Landlord’s option, environmental and seismic insurance as part of or in addition
to any casualty or property insurance policy), property management landscaping,
and the operation, repair and maintenance of buildings and Common Areas;
(ii) all utilities and services; (iii) real and personal property taxes and
assessments or substitutes therefor levied or assessed against the Center or any
part thereof, including (but not limited to) any possessory interest, use,
business, license or other taxes or fees, any taxes imposed directly on gross
rents or services, any assessments or charges for police or fire protection,
housing, transit, open space, street or sidewalk construction or maintenance or
other similar services from time to time by any governmental or
quasi-governmental entity, and any other new taxes on landlords in addition to
taxes now in effect (excluding, however, any tax based on net income);
(iv) supplies, equipment, utilities and tools used in management, operation and
maintenance of the Center; (v) capital improvements to the Center or the
improvements therein, amortized over the useful life of such capital improvement
as reasonably determined by Landlord or its accountants, (aa) which reduce or
will cause future reduction of other items of Operating Expenses for which
Tenant is otherwise required to contribute or (bb) which are required by law,
ordinance, regulation or order of any governmental authority (excluding,
however, any such expenses incurred by Landlord in



- 12 -



--------------------------------------------------------------------------------



 



complying with Landlord’s obligations under Section 2.3 above) or (cc) of which
Tenant has use or which benefit Tenant, and which in either event are reasonably
consistent with the nature and quality of the Center as a first-class life
science, office and research and development campus; and (vi) any other costs
(including, but not limited to, any parking or utilities fees or surcharges not
otherwise specifically addressed elsewhere in this Lease) allocable to or paid
by Landlord, as owner of the Center, pursuant to any applicable laws,
ordinances, regulations or orders of any governmental or quasi-governmental
authority or pursuant to the terms of the Declaration (as hereinafter defined)
or of any other declarations of covenants, conditions and restrictions now or
hereafter affecting the Center or any other property over which Tenant has
non-exclusive usage rights as contemplated in Section 1.1 (b) hereof. Operating
Expenses shall not include (x) any costs attributable to the initial
construction of buildings or Common Area improvements in the Center, nor (y) any
costs attributable to buildings the square footage of which is not taken into
account in determining Tenant’s Operating Cost Share under Section 5.1 for the
applicable period, nor (z) costs incurred by Landlord in complying with
Landlord’s obligations under Section 2.3 above. The distinction between items of
ordinary operating maintenance and repair and items of a capital nature shall be
made in accordance with generally accepted accounting principles applied on a
consistent basis or in accordance with tax accounting principles, as determined
in good faith by Landlord’s accountants.
          (b) Notwithstanding any other provisions of this Section 5.2, the
following shall not be included within Operating Expenses: (i) rent paid to any
ground lessor; (ii) the cost of constructing tenant improvements for any tenant
of the Center; (iii) the costs of special services, goods or materials provided
to any other tenant of the Center and not offered or made available to Tenant;
(iv) repairs covered by proceeds of insurance or from funds provided by Tenant
or any other tenant of the Center, or as to which any other tenant of the Center
is obligated to make such repairs or to pay the cost thereof; (v) legal fees,
advertising costs or other related expenses incurred by Landlord in connection
with the leasing of space to individual tenants of the Center; (vi) repairs,
alterations, additions, improvements or replacements needed to rectify or
correct any defects in the design, materials or workmanship of the Building, the
Center or the Common Areas; (vii) damage and repairs necessitated by the
negligence or willful misconduct of Landlord or of Landlord’s employees,
contractors or agents; (viii) executive salaries or salaries of service
personnel to the extent that such personnel perform services other than in
connection with the management, operation, repair or maintenance of the Building
or the Center: (ix) Landlord’s general overhead expenses not related to the
Building or the Center; (x) legal fees, accountants’ fees and other expenses
incurred in connection with disputes with tenants or other occupants of the
Center, or in connection with the enforcement of the terms of any leases with
tenants or the defense of Landlord’s title to or interest in the Center or any
part thereof; (xi) costs incurred due to a violation by Landlord or any other
tenant of the Center of the terms and conditions of any lease; (xii) costs of
any service provided to Tenant or to other occupants of the Center for which
Landlord is reimbursed other than through recovery of Operating Expenses;
(xiii) personal property taxes due and payable by any other tenant of the
Center; and (xiv) costs incurred by Landlord pursuant to Article 13 of this
Lease in connection with an event of casualty or condemnation (including, but
not limited to, any applicable deductible and/or co-insurance amounts under
applicable insurance policies with respect to any seismic event).

- 13 -



--------------------------------------------------------------------------------



 



     5.3 Determination of Operating Expenses. On or before the Rent Commencement
Date and during the last month of each calendar year of the term of this Lease
(“Expense Year”), or as soon thereafter as practical, Landlord shall provide
Tenant notice of Landlord’s estimate of the Operating Expenses for the ensuing
Expense Year or applicable portion thereof. On or before the first day of each
month during the ensuing Expense Year or applicable portion thereof, beginning
on the Rent Commencement Date, Tenant shall pay to Landlord Tenant’s Operating
Cost Share of the portion of such estimated Operating Expenses allocable (on a
prorata basis) to such month; provided, however, that if such notice is not
given in the last month of an Expense Year, Tenant shall continue to pay on the
basis of the prior year’s estimate, if any, until the month after such notice is
given. If at any time or times it appears to Landlord that the actual Operating
Expenses for an Expense Year will vary from Landlord’s previous estimate by more
than five percent (5%), Landlord may, by notice to Tenant, revise its estimate
for the applicable Expense Year and subsequent payments by Tenant for such
Expense Year shall be based upon such revised estimate.
     5.4 Final Accounting for Expense Year.
          (a) Within ninety (90) days after the close of each Expense Year, or
as soon after such 90-day period as practicable, Landlord shall deliver to
Tenant a statement of Tenant’s Operating Cost Share of the Operating Expenses
for such Expense Year prepared by Landlord from Landlord’s books and records. If
on the basis of such statement Tenant owes an amount that is more or less than
the estimated payments for such Expense Year previously made by Tenant, Tenant
or Landlord, as the case maybe, shall pay the deficiency to the other party
within thirty (30) days after delivery of the statement. Failure or inability of
Landlord to deliver the annual statement within such ninety (90) day period
shall not impair or constitute a waiver of Tenant’s obligation to pay Operating
Expenses, or cause Landlord to incur any liability for damages.
          (b) At any time within three (3) months after receipt of Landlord’s
annual statement of Operating Expenses as contemplated in Section 5.4(a), Tenant
shall be entitled, upon reasonable written notice to Landlord and during normal
business hours at Landlord’s office or such other places as Landlord shall
designate, to inspect and examine those books and records of Landlord relating
to the determination of Operating Expenses for the immediately preceding Expense
Year covered by such annual statement or, if Tenant so elects by written notice
to Landlord, to request an independent audit of such books and records. Any such
independent audit of the books and records shall be conducted by a certified
public accountant reasonably acceptable to both Landlord and Tenant or, if the
parties are unable to agree, by a certified public accountant appointed by the
Presiding Judge of the San Mateo County Superior Court upon the application of
either Landlord or Tenant (with notice to the other party). In either event,
such certified public accountant shall be one who is not then employed in any
capacity by Landlord or Tenant or by any of their respective affiliates. The
audit shall be limited to the determination of the amount of Operating Expenses
for the subject Expense Year, and shall be based on generally accepted
accounting principles and tax accounting principles, consistently applied. If it
is determined, by mutual agreement of Landlord and Tenant or by independent
audit, that the amount of Operating Expenses billed to or paid by Tenant for the
applicable Expense Year was incorrect, then the appropriate party shall pay to
the other party the deficiency

- 14 -



--------------------------------------------------------------------------------



 



or overpayment, as applicable, within thirty (30) days after the final
determination of such deficiency or overpayment. All costs and expenses of the
audit shall be paid by Tenant unless the audit shows that Landlord overstated
Operating Expenses for the subject Expense Year by more than five percent (5%),
in which case Landlord shall pay all costs and expenses of the audit. Tenant
shall be deemed to have approved Landlord’s annual statement of Operating
Expenses, and shall be barred from raising any claims regarding Operating
Expenses for the period covered by such annual statement, except to the extent
Tenant specifically identifies any objections or claims based on such annual
statement, in reasonable detail, by written notice to Landlord within four
(4) months after Tenant’s receipt of the applicable annual statement. To the
extent Tenant provides Landlord with timely written notice of any such
objections or claims, Landlord and Tenant shall cooperate reasonably and in good
faith to try to resolve the objections or claims raised by Tenant, which
cooperation may include the use of an independent audit initiated by Tenant as
contemplated above. Each party agrees to maintain the confidentiality of the
findings of any audit in accordance with the provisions of this Section 5.4.
     5.5 Proration. If the date on which Tenant’s obligation for payment of
Tenant’s Operating Cost Share commences falls on a day other than the first day
of an Expense Year or if this Lease terminates on a day other than the last day
of an Expense Year, then the amount of Operating Expenses payable by Tenant with
respect to such first or last partial Expense Year shall be prorated on the
basis which the number of days during such Expense Year in which this Lease is
in effect bears to 365. The termination of this Lease shall not affect the
obligations of Landlord and Tenant pursuant to Section 5.4 to be performed after
such termination.
6. UTILITIES
     6.1 Payment. Commencing with the Early Access Date and thereafter
throughout the term of this Lease (including the early possession period under
Section 2.2 above), Tenant shall pay, before delinquency, all charges for water,
gas, heat, light, electricity, power, sewer, telephone, alarm system, janitorial
and other services or utilities supplied to or consumed in or with respect to
the Premises (other than any costs for water, electricity or other services or
utilities furnished with respect to the Common Areas, which costs shall be paid
by Landlord and shall constitute Operating Expenses under Section 5.2 hereof),
including any taxes on such services and utilities. It is the intention of the
parties that all such services shall be separately metered to the Premises. In
the event that any utilities or services supplied to the Premises are not
separately metered, then the amount thereof shall be allocated in a reasonable,
good faith and appropriate manner by Landlord between the Premises and the other
buildings, premises or areas sharing such utilities or services, and the portion
thereof allocable to the Building may, in Landlord’s discretion, either be
included in Operating Expenses allocable to the Building under Section 5.1
hereof or be billed directly to Tenant and paid or reimbursed by Tenant within
thirty (30) days after receipt of Landlord’s statement and request for payment,
accompanied by reasonable supporting documentation evidencing the calculation or
determination of the amount for which payment or reimbursement is requested.
Notwithstanding the foregoing provisions, during any portion of the period prior
to the Rent Commencement Date in which Landlord is performing repairs or
construction of improvements in the Premises, (a) if Tenant is neither operating
its business in the Premises nor performing any material construction of
improvements in the Premises, Landlord shall bear all utilities charges for the
Premises; and (b) if Tenant is

- 15 -



--------------------------------------------------------------------------------



 



operating its business in the Premises and/or performing any material
construction of improvements in the Premises, utilities charges for the Premises
shall be allocated between Landlord and Tenant on the basis of a reasonable,
good faith estimate of their respective usage of such utilities.
     6.2 Interruption. There shall be no abatement of rent or other charges
required to be paid hereunder and Landlord shall not be liable in damages or
otherwise for interruption or failure of any service or utility furnished to or
used with respect to the Premises, the Building or the Center because of
accident, making of repairs, alterations or improvements, severe weather,
difficulty or inability in obtaining services or supplies, labor difficulties or
any other cause. Notwithstanding the foregoing provisions of this Section 6.2,
however, in the event of any interruption or failure of any service or utility
to the Premises that (a) is caused in whole or in material part by the active
negligence or willful misconduct of Landlord or its agents, employees or
contractors and (b) continues for more than three (3) business days and
(c) materially impairs Tenant’s ability to use the Premises for the intended
purpose hereunder, then following such three (3) business day period, Tenant’s
obligations for payment of rent and other charges under this Lease shall be
abated in proportion to the degree of impairment of Tenant’s use of the
Premises, and such abatement shall continue until Tenant’s use of the Premises
is no longer materially impaired thereby. Tenant expressly waives any benefits
of any applicable existing or future law (including, but not limited to, the
provisions of California Civil Code Section 1932(1)) permitting the termination
of a lease due to any such interruption or failure of any service or utility, it
being the intention of the parties that their respective rights in such
circumstances shall be governed solely by the provisions of this Section 6.2.
7. ALTERATIONS; SIGNS
     7.1 Right to Make Alterations. Tenant shall make no alterations, additions
or improvements to the Premises, other than interior non-structural alterations
in the Premises costing less than (i) Seventy-Five Thousand Dollars ($75,000)
for any single alteration or improvement or set of related and substantially
concurrent alterations or improvements, and (ii) One Hundred Fifty Thousand
Dollars ($150,000) in the aggregate during any twelve (12) month period, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. All such alterations, additions and
improvements shall be completed with due diligence in a good and workmanlike
manner, in compliance with plans and specifications approved in writing by
Landlord and in compliance with all applicable laws, ordinances, rules and
regulations, and to the extent Landlord’s consent is not otherwise required
hereunder for such alterations, additions or improvements, Tenant shall give
prompt written notice thereof to Landlord. Tenant shall cause any contractors
engaged by Tenant for work in the Building or in the Center to maintain public
liability and property damage insurance, and other customary insurance, with
such terms and in such amounts as Landlord may reasonably require, naming as
additional insureds Landlord and any of its partners, shareholders, property
managers, project managers and lenders designated by Landlord for this purpose,
and shall furnish Landlord with certificates of insurance or other evidence that
such coverage is in effect. Notwithstanding any other provisions of this
Section 7.1, under no circumstances shall Tenant make any structural alterations
or improvements, or any changes to the roof or equipment installations on the
roof, or any alterations materially affecting any building systems, without

- 16 -



--------------------------------------------------------------------------------



 



Landlord’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed).
     7.2 Title to Alterations. All alterations, additions and improvements
installed by Tenant in, on or about the Premises, the Building or the Center
(including, but not limited to, lab benches, fume hoods, clean rooms, cold rooms
and other similar improvements and equipment) shall become part of the Property
and shall become the property of Landlord, unless Landlord elects to require
Tenant to remove the same upon the termination of this Lease; provided, however,
that the foregoing shall not apply to Tenant’s movable furniture, equipment and
trade fixtures, except to the extent any such items are specifically described
in the parenthetical in the initial portion of this sentence and are designed to
be portable or removable in nature (i.e., installable and removable without any
material adverse impact on the existing improvements and Building systems in the
Building), Tenant shall promptly repair any damage caused by its removal of any
such furniture, equipment or trade fixtures. Notwithstanding any other
provisions of this Article 7, however, (a) under no circumstances shall Tenant
have any right to remove from the Premises or the Building, at the expiration or
termination of this Lease, any lab benches, fume hoods, clean rooms, cold rooms
or other similar improvements and equipment installed in the Building, even if
such equipment and improvements were installed by Tenant (other than portable or
removable clean rooms described at the end of the first sentence of this
Section); (b) under no circumstances shall Tenant have any right to remove from
the Premises or the Building, at the expiration or termination of this Lease,
any alterations, additions, improvements or equipment acquired, constructed or
installed with the use, in whole or in part, of any funds from the Tenant
Improvement Allowance; (c) if Tenant requests Landlord’s written consent to any
alterations, additions or improvements under Section 7.1 hereof and, in
requesting such consent, asks that Landlord specify whether Landlord will
require removal of such alterations, additions or improvements upon termination
or expiration of this Lease, then Landlord shall not be entitled to require such
removal unless Landlord specified its intention to do so at the time of granting
of Landlord’s consent to the requested alterations, additions or improvements;
and (d) in the case of Tenant Improvements constructed by Tenant under the
Workletter, Landlord shall not be entitled to require removal upon termination
or expiration of this Lease of any Tenant Improvements that Landlord has
approved to be installed in the Premises in exercising Landlord’s reasonable
approval rights under the Workletter of the plans and specifications for the
applicable elements of such Tenant Improvements. Notwithstanding any other
provisions of this Article 7, (x) it is the intention of the parties that
Landlord shall be entitled to claim all tax attributes associated with
alterations, additions, improvements and equipment constructed or installed by
Tenant or Landlord with funds provided by Landlord pursuant to the Tenant
Improvement Allowance; and (y) it is the intention of the parties that Tenant
shall be entitled to claim, during the term of this Lease, all tax attributes
associated with alterations, additions, improvements and equipment constructed
or installed by Tenant with Tenant’s own funds (and without any payment or
reimbursement by Landlord pursuant to the Tenant Improvement Allowance), despite
the fact that the items described in this clause (y) are characterized in this
Section 7.2 as becoming Landlord’s property upon installation, in recognition of
the fact that Tenant will have installed and paid for such items, will have the
right of possession of such items during the term of this Lease and will have
the obligation to pay (directly or indirectly) property taxes on such items,
carry insurance on such items to the extent

- 17 -



--------------------------------------------------------------------------------



 



provided in Article 10 hereof and bear the risk of loss with respect to such
items to the extent provided in Article 13 hereof. If and to the extent it
becomes necessary, in implementation of the foregoing intentions, to identify
(either specifically or on a percentage basis, as may be required under
applicable tax laws) which alterations, additions, improvements and equipment
constructed as part of the Tenant Improvements have been funded through the
Tenant Improvement Allowance and which (if any) have been constructed or
installed with Tenant’s own funds, Landlord and Tenant agree to cooperate
reasonably and in good faith to make such an identification by mutual agreement.
     7.3 Tenant Trade Fixtures. Subject to the third sentence of Section 7.2 and
to Section 7.5, Tenant may install, remove and reinstall trade fixtures without
Landlord’s prior written consent, except that installation and removal of any
trade fixtures which are affixed to the Building or which affect the Building
systems or the exterior or structural portions of the Building shall require
Landlord’s written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Subject to the provisions of Section 7.5, the foregoing
shall apply to Tenant’s signs, which Tenant shall have the right to place and
remove and replace (a) only with Landlord’s prior written consent as to
location, size and composition, which consent shall not be unreasonably
withheld, conditioned or delayed, and (b) only in compliance with all
restrictions and requirements of applicable law and of any covenants, conditions
and restrictions or other written agreements now or hereafter applicable to the
Center. Tenant shall immediately repair any damage caused by installation and
removal of trade fixtures under this Section 7.3.
     7.4 No Liens. Tenant shall at all times keep the Building and the Center
free from all liens and claims of any contractors, subcontractors, materialmen,
suppliers or any other parties employed either directly or indirectly by Tenant
in construction work on the Building or the Center. Tenant may contest any claim
of lien, but only if, prior to such contest, Tenant either (i) posts security in
the amount of the claim, plus estimated costs and interest, or (ii) records a
bond of a responsible corporate surety in such amount as may be required to
release the lien from the Building and the Center. Tenant shall indemnify,
defend and hold Landlord harmless against any and all liability, loss, damage,
cost and other expenses, including, without limitation, reasonable attorneys’
fees, arising out of claims of any lien for work performed or materials or
supplies furnished at the request of Tenant or persons claiming under Tenant.
     7.5 Signs. Without limiting the generality of the provisions of Section 7.3
hereof, Tenant shall have the right to install signage, subject to Landlord’s
prior approval as to location, size, design and composition (which approval
shall not be unreasonably withheld or delayed), subject to the established sign
criteria for the Center and subject to all restrictions and requirements of
applicable law and of any covenants, conditions and restrictions or other
written agreements now or hereafter applicable to the Center,
8. MAINTENANCE AND REPAIRS
     8.1 Landlord’s Obligation for Maintenance. Landlord shall repair and
maintain or cause to be repaired and maintained the Common Areas of the Center
and the roof, exterior walls and other structural portions of the Building. The
cost of all work performed by Landlord under



- 18 -



--------------------------------------------------------------------------------



 



this Section 8.1 shall be an Operating Expense hereunder, except to the extent
such work (i) is required due to the negligence of Landlord; (ii) involves the
repair or correction of a condition or defect that Landlord is required to
correct pursuant to Section 2.3 hereof; (iii) is a capital expense not
includible as an Operating Expense under Section 5.2 hereof, or is otherwise
expressly excluded from treatment as an Operating Expense under any other
applicable provision of Section 5.2 hereof; (iv) results from an event of
casualty or condemnation covered by Article 13 hereof (in which event the
provisions of such Article 13 shall govern the parties’ rights and obligations);
or (v) is required due to the negligence or willful misconduct of Tenant or its
agents, employees or invitees (in which event Tenant shall bear the full cost of
such work pursuant to the indemnification provided in Section 10.6 hereof,
subject to the release set forth in Section 10.4 hereof). Tenant knowingly and
voluntarily waives the right to make repairs at Landlord’s expense, or to offset
the cost thereof against rent, under any law, statute, regulation or ordinance
now or hereafter in effect.
     8.2 Tenant’s Obligation for Maintenance.
          (a) Good Order, Condition and Repair. Except as provided in
Section 8.1 hereof, and subject to the provisions of Article 13 hereof (which
shall be controlling in the event of any casualty or condemnation covered by
such Article 13) and of Section 2.3 hereof (which shall be controlling in the
event of any repairs or corrective work covered by such Section 2.3), Tenant at
its sole cost and expense shall keep and maintain in good and sanitary order,
condition and repair the Premises and every part thereof, wherever located,
including but not limited to the signs, interior, ceiling, electrical system,
plumbing system, telephone and communications systems serving the Premises, the
HVAC equipment and related mechanical systems serving the Premises (for which
equipment and systems Tenant shall enter into a service contract with a person
or entity designated or reasonably approved by Landlord), all doors, door
checks, windows, plate glass, door fronts, exposed plumbing and sewage and other
utility facilities, fixtures, lighting, wall surfaces, floor surfaces and
ceiling surfaces of the Premises and all other interior repairs, foreseen and
unforeseen, with respect to the Premises, as required. To the extent Landlord
has any third-party warranties or service contracts on any improvements or
systems in the Premises which are Tenant’s obligation to maintain during the
term of this Lease, Landlord agrees to assign such warranties or service
contracts to Tenant, to the extent practicable, and to use reasonable efforts to
enforce for Tenant’s benefit (and at Tenant’s expense) any such warranties or
service contracts which it is not practicable to assign to Tenant.
          (b) Landlord’s Remedy. If Tenant fails to make or perform promptly any
repairs or maintenance which are the obligation of Tenant hereunder and such
failure continues for more than ten (10) days after written notice from Landlord
specifying the required repairs (except in case of emergency, in which event no
such prior notice shall be required, and except that in the case of repairs or
maintenance which cannot reasonably be performed within such 10-day period, the
provisions of this paragraph shall apply only if Tenant fails to commence
performance within such 10-day period and thereafter to pursue such performance
diligently to completion), Landlord shall have the right, but shall not be
required, to enter the Premises and make the repairs or perform the maintenance
necessary to restore the Premises to good and sanitary order, condition and
repair. Immediately on demand from Landlord, the cost of such repairs shall be
due and payable by Tenant to Landlord.

- 19 -



--------------------------------------------------------------------------------



 



          (c) Condition upon Surrender. At the expiration or sooner termination
of this Lease, Tenant shall surrender the Premises and Building and the
improvements located therein, including any additions, alterations and
improvements thereto (except for items which Tenant is permitted and elects to
remove, or is required to remove, pursuant to the provisions of this Lease),
broom clean, in good and sanitary order, condition and repair, ordinary wear and
tear and casualty damage (the latter of which shall be governed by the
provisions of Article 13 hereof) excepted, first, however, removing all goods
and effects of Tenant and all and fixtures and items required to be removed or
specified to be removed at Landlord’s election pursuant to this Lease
(including, but not limited to, any such removal required as a result of an
election duly made by Landlord to require such removal as contemplated in
Section 7.2), and repairing any damage caused by such removal. Tenant shall not
have the right to remove fixtures or equipment if Tenant is in default hereunder
(beyond any applicable cure period), unless Landlord specifically waives this
provision in writing. Tenant expressly waives any and all interest in any
personal property and trade fixtures not removed from the Center by Tenant at
the expiration or termination of this Lease, agrees that any such personal
property and trade fixtures may, at Landlord’s election, be deemed to have been
abandoned by Tenant, and authorizes Landlord (at its election and without
prejudice to any other remedies under this Lease or under applicable law) to
remove and either retain, store or dispose of such property at Tenant’s cost and
expense, and Tenant waives all claims against Landlord for any damages resulting
from any such removal, storage, retention or disposal.
9. USE OF PROPERTY
     9.1 Permitted Use. Subject to Sections 9.3, 9.4 and 9.6 hereof, Tenant
shall use the Premises solely for a research and development, engineering,
laboratory, manufacturing and assembly facility and for ancillary uses
reasonably incidental to that primary use, including (but not limited to) among
such ancillary uses clean rooms, administrative offices, warehousing and other
lawful purposes reasonably related to or incidental to such specified uses
(subject in each case to receipt of all necessary approvals from the City of
Mountain View and all other governmental agencies having jurisdiction over the
Premises), and for no other purpose, unless Landlord in its reasonable
discretion otherwise consents in writing.
     9.2 [Intentionally Omitted.]
     9.3 No Nuisance. Tenant shall not use the Premises for or carry on or
permit within the Center or any part thereof any offensive, noisy or dangerous
trade, business, manufacture, occupation, odor or fumes, or any nuisance or
anything against public policy, nor interfere with the rights or business of
Landlord in the Building or the Center, nor commit or allow to be committed any
waste in, on or about the Center. For purposes of the preceding sentence,
Landlord acknowledges that the conduct of biotech, life science or manufacturing
operations is not by nature inherently offensive, noisy or dangerous, but
nothing in this sentence is intended to limit or impair Landlord’s right or
ability to enforce the preceding sentence to the extent Tenant’s particular
manner of conducting any such operations is offensive or is unreasonably noisy
or dangerous. Tenant shall not do or permit anything to be done in or about the
Center, nor bring nor keep anything therein, which will in any way cause the
Center or any portion thereof to



- 20 -



--------------------------------------------------------------------------------



 



be uninsurable with respect to the insurance required by this Lease or with
respect to standard fire and extended coverage insurance with vandalism,
malicious mischief and riot endorsements.
     9.4 Compliance with Laws. Tenant shall not use the Premises, the Building
or the Center or permit the Premises, the Building or the Center to be used in
whole or in part for any purpose or use that is in violation of any applicable
laws, ordinances, regulations or rules of any governmental agency or public
authority. Tenant shall keep the Premises equipped with all safety appliances
required by law, ordinance or insurance on the Center, or any order or
regulation of any public authority, because of Tenant’s particular use of the
Premises. Tenant shall procure all licenses and permits required for use of the
Premises. Tenant shall use the Premises in strict accordance with all applicable
ordinances, rules, laws and regulations and shall comply with all requirements
of all governmental authorities now in force or which may hereafter be in force
pertaining to the use of the Premises and the Center by Tenant, including,
without limitation, regulations applicable to noise, water, soil and air
pollution, and making such nonstructural alterations and additions thereto as
may be required from time to time by such laws, ordinances, rules, regulations
and requirements of governmental authorities or insurers of the Center
(collectively, “Requirements”) because of Tenant’s construction of improvements
in or other particular use of the Premises or the Center. Any structural
alterations or additions required from time to time by applicable Requirements
because of Tenant’s construction of improvements in the Premises or other
particular use of the Center shall, at Landlord’s election, either (i) be made
by Tenant, at Tenant’s sole cost and expense, in accordance with the procedures
and standards set forth in Section 7.1 for alterations by Tenant or (ii) be made
by Landlord at Tenant’s sole cost and expense, in which event Tenant shall pay
to Landlord as additional rent, within ten (10) days after demand by Landlord,
an amount equal to all reasonable costs incurred by Landlord in connection with
such alterations or additions. The judgment of any court, or the admission by
Tenant in any proceeding against Tenant, that Tenant has violated any law,
statute, ordinance or governmental rule, regulation or requirement shall be
conclusive of such violation as between Landlord and Tenant.
     9.5 Liquidation Sales. Tenant shall not conduct or permit to be conducted
any auction, bankruptcy sale, liquidation sale, or going out of business sale,
in, upon or about the Center, whether said auction or sale be voluntary,
involuntary or pursuant to any assignment for the benefit of creditors, or
pursuant to any bankruptcy or other insolvency proceeding.
     9.6 Environmental Matters.
          (a) For purposes of this Section, “hazardous substance” shall mean
(i) the substances included within the definitions of the term “hazardous
substance” under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended. 42 U.S.C. §§ 9601 et seq., and the
regulations promulgated thereunder, as amended, (ii) the substances included
within the definition of “hazardous substance” under the California
Carpenter-Presley-Tanner Hazardous Substance Account Act, California Health &
Safety Code §§ 25300 et seq., and regulations promulgated thereunder, as
amended, (iii) the substances included within the definition of “hazardous
materials” under the Hazardous Materials Release Response Plans and Inventory
Act, California Heath & Safety Code §§ 25500 et seq., and regulations
promulgated thereunder, as amended, (iv) the substances included within the



- 21 -



--------------------------------------------------------------------------------



 



definition of “hazardous substance” under the Underground Storage of Hazardous
Substances provisions set forth in California Health & Safety Code §§ 25280 et
seq., and (v) petroleum or any fraction thereof; “hazardous waste” shall mean
(i) any waste listed as or meeting the identified characteristics of a
“hazardous waste” under the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §§ 6901 et seq., and regulations promulgated pursuant thereto, as amended
(collectively, “RCRA”), (ii) any waste meeting the identified characteristics of
“hazardous waste,” “extremely hazardous waste” or “restricted hazardous waste”
under the California Hazardous Waste Control Law, California Health & Safety
Code §§ 205100 et seq., and regulations promulgated pursuant thereto, as amended
(collectively, the “CHWCL”), and/or (iii) any waste meeting the identified
characteristics of “medical waste” under California Health & Safety Code §§
25015-25027.8, and regulations promulgated thereunder, as amended; “hazardous
waste facility” shall mean a hazardous waste facility as defined under the
CHWCL; and “pollutant” shall mean all substances defined as a “pollutant,”
“pollution,” “waste,” “contamination” or “hazardous substance” under the
Porter-Cologne Water Quality Control Act, California Water Code §§ 13000 et seq.
          (b) Without limiting the generality of the obligations set forth in
Section 9.4 of this Lease:
          (i) Tenant shall not cause or permit any hazardous substance or
hazardous waste to be brought upon, kept, stored or used in or about the Center
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, except that Tenant, in connection with its permitted use
of the Premises and the Center as provided in Section 9.1, may keep, store and
use materials that constitute hazardous substances which are customary for such
permitted use, provided such hazardous substances are kept, stored and used in
quantities which are customary for such permitted use and are kept, stored and
used in full compliance with clauses (ii) and (iii) immediately below.
          (ii) Tenant shall comply with all applicable laws, rules, regulations,
orders, permits, licenses and operating plans of any governmental authority with
respect to the receipt, use, handling, generation, transportation, storage,
treatment and/or disposal of hazardous substances or wastes by Tenant or its
agents or employees, and Tenant will provide Landlord with copies of all
permits, licenses, registrations and other similar documents that authorize
Tenant to conduct any such activities in connection with its authorized use of
the Premises and the Center from time to time.
          (iii) Tenant shall not (A) operate on or about the Center any facility
required to be permitted or licensed as a hazardous waste facility or for which
interim status as such is required, nor (B) store any hazardous wastes on or
about the Center for ninety (90) days or more, nor (C) conduct any other
activities on or about the Center that could result in the Center or any portion
thereof being deemed to be a “hazardous waste facility” (including, but not
limited to, any storage or treatment of hazardous substances or hazardous wastes
which could have such a result), nor (D) store any hazardous wastes on or about
the Center in violation of any federal or California laws or in violation of the
terms of any federal or state licenses or permits held by Tenant.

- 22 -



--------------------------------------------------------------------------------



 



          (iv) Tenant shall not install any underground storage tanks on the
Property without the prior written consent of Landlord and prior approval by all
applicable governmental authorities. If and to the extent that Tenant obtains
all such required consents and approvals and installs any underground storage
tanks on the Property, Tenant shall comply with all applicable laws, rules,
regulations, orders and permits relating to such underground storage tanks
(including any installation. monitoring, maintenance, closure and/or removal of
such tanks) as such tanks are defined in California Health & Safety Code §
25281(x), including, without limitation, complying with California Health &
Safety Code §§ 25280-25299.7 and the regulations promulgated thereunder, as
amended. Tenant shall furnish to Landlord copies of all registrations and
permits issued to or held by Tenant from time to time for any and all
underground storage tanks located on or under the Property.
          (v) If applicable, Tenant shall provide Landlord in writing the
following information and/or documentation within fifteen (15) days after the
Rent Commencement Date, and shall update such information at least annually, on
or before each anniversary of the Rent Commencement Date, to reflect any change
in or addition to the required information and/or documentation (provided,
however, that in the case of the materials described in subparagraphs (B), (C)
and (E) below, Tenant shall not be required to deliver copies of such materials
to Landlord but shall maintain copies of such materials to such extent and for
such periods as may be required by applicable law and shall permit Landlord or
its representatives to inspect and copy such materials during normal business
hours at any time and from time to time upon reasonable notice to Tenant):
          (A) A list of all hazardous substances, hazardous wastes and/or
pollutants that Tenant receives, uses, handles, generates, transports, stores,
treats or disposes of from time to time in connection with its operations in the
Center.
          (B) All Material Safety Data Sheets (“MSDS’s”). if any, required to be
completed with respect to operations of Tenant at the Center from time to time
in accordance with Title 26, California Code of Regulations § 8-5194 or 42
U.S.C. § 11021, or any amendments thereto, and any Hazardous Materials Inventory
Sheets that detail the MSDS’s.
          (C) All Hazardous Waste Manifests, if any, that Tenant is required to
complete from time to time under California Health & Safety Code § 25160, any
regulations promulgated thereunder, any similar successor provisions and/or any
amendments to any of the foregoing, in connection with its operations in the
Center,
          (D) Any Hazardous Materials Management Plan required from time to time
with respect to Tenant’s operations in the Center, pursuant to California Health
& Safety Code §§ 25500 et seq., any regulations promulgated thereunder, any
similar successor provisions and/or any amendments to any of the foregoing.

- 23 -



--------------------------------------------------------------------------------



 



          (E) Any Air Toxics Emissions Inventory Plan required from time to time
with respect to Tenant’s operations in the Center, pursuant to California Health
& Safety Code §§ 44340 et seq., any regulations promulgated thereunder, any
similar successor provisions and/or any amendments to any of the foregoing.
          (F) Any biennial Hazardous Waste Generator reports or notifications
furnished by Tenant to the California Department of Toxic Substances Control or
other applicable governmental authorities from time to time pursuant to
California Code of Regulations Title 22. § 66262.41, any similar successor
provisions and/or any amendments to any of the foregoing, in connection with
Tenant’s operations in the Center.
          (G) Any Hazardous Waste Generator Reports regarding source reductions,
as required from time to time pursuant to California Health & Safety Code §§
25244.20 et seq., any regulations promulgated thereunder, any similar successor
provisions and/or any amendments to any of the foregoing, in connection with
Tenant’s operations in the Center.
          (H) Any Hazardous Waste Generator Reports or notifications not
otherwise described in the preceding subparagraphs and required from time to
time pursuant to California Health & Safety Code § 25153.6, California Code of
Regulations Title 22. Division 4.5, Chapter 12, §§66262.10 et seq. (“Standards
Applicable to Generators of Hazardous Waste”), any other regulations promulgated
thereunder, any similar successor provisions and/or any amendments to any of the
foregoing, in connection with Tenant’s operations in the Center.
          (I) All industrial wastewater discharge permits issued to or held by
Tenant from time to time in connection with its operations in the Center, and
all air quality management district permits issued to or held by Tenant from
time to time in connection with its operations in the Center.
          (J) Copies of any other lists or inventories of hazardous substances,
hazardous wastes and/or pollutants on or about the Center that Tenant is
otherwise required to prepare and file from time to time with any governmental
or regulatory authority.
          (vi) Tenant shall secure Landlord’s prior written approval for any
proposed receipt, storage, possession, use, transfer or disposal of “radioactive
materials” or “radiation,” as such materials are defined in Title 26, California
Code of Regulations § 17-30100, and/or any other materials possessing the
characteristics of the materials so defined, which approval Landlord may
withhold in its sole and absolute discretion; provided, that such approval shall
not be required for any radioactive materials (x) for which Tenant has secured
prior written approval of the Nuclear Regulatory Commission and delivered to
Landlord a copy of such approval (if applicable), or (y) which Tenant is
authorized to use pursuant to the terms of any radioactive materials license
issued by the

- 24 -



--------------------------------------------------------------------------------



 



State of California. Tenant, in connection with any such authorized receipt
storage, possession, use, transfer or disposal of radioactive materials or
radiation, shall:
          (A) Comply with all federal, state and local laws, rules, regulations,
orders, licenses and permits issued to or applicable to Tenant with respect to
its operations in the Center;
          (B) Maintain, to such extent and for such periods as may be required
by applicable law, and permit Landlord and its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, a list of all radioactive materials or radiation received, stored,
possessed, used, transferred or disposed of by Tenant or in connection with
Tenant’s operations in the Center from time to time, to the extent not already
disclosed through delivery of a copy of a Nuclear Regulatory Commission approval
with respect thereto as contemplated above; and
          (C) Maintain, to such extent and for such periods as may be required
by applicable law, and permit Landlord or its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, all licenses, registration materials, inspection reports,
governmental orders and permits in connection with the receipt, storage,
possession, use, transfer or disposal of radioactive materials or radiation by
Tenant or in connection with Tenant’s operations in the Center from time to
time.
          (vii) Tenant shall comply with any and all applicable laws, rules,
regulations and orders of any governmental authority with respect to the release
into the environment of any hazardous wastes, hazardous substances, pollutants,
radiation or radioactive materials by Tenant or its agents or employees. Tenant
shall give Landlord immediate verbal notice of any unauthorized release of any
such hazardous wastes, hazardous substances, pollutants, radiation or
radioactive materials into the environment, and shall follow such verbal notice
with written notice to Landlord of such release within twenty-four (24) hours of
the time at which Tenant became aware of such release.
          (viii) Tenant shall indemnify, defend and hold Landlord harmless from
and against any and all claims, losses (including, but not limited to, loss of
rental income), damages, liabilities, costs, legal fees and expenses of any sort
arising out of or relating to (A) any failure by Tenant to comply with any
provisions of this Section 9.6(b), or (B) any receipt, use handling, generation,
transportation, storage, treatment, release and/or disposal of any hazardous
substance, hazardous waste, pollutant, radioactive material or radiation on or
about the Center as a proximate result of Tenant’s use of the Center or as a
result of any intentional or negligent acts or omissions of Tenant or of any
agent, employee or invitee of Tenant.
          (ix) Tenant shall cooperate with Landlord in furnishing Landlord with
complete information regarding Tenant’s receipt, handling, use, storage,
transportation. generation, treatment and/or disposal of any hazardous
substances, hazardous wastes,

- 25 -



--------------------------------------------------------------------------------



 



pollutants, radiation or radioactive materials in or about the Center. Upon
request, but subject to Tenant’s reasonable operating and security procedures,
Tenant shall grant Landlord reasonable access at reasonable times to the
Premises to inspect Tenant’s receipt, handling, use, storage, transportation,
generation, treatment and/or disposal of hazardous substances, hazardous wastes,
pollutants, radiation and radioactive materials, without Landlord thereby being
deemed guilty of any disturbance of Tenant’s use or possession or being liable
to Tenant in any manner.
          (x) Notwithstanding Landlord’s rights of inspection and review under
this Section 9.6(b), Landlord shall have no obligation or duty to so inspect or
review, and no third party shall be entitled to rely on Landlord to conduct any
sort of inspection or review by reason of the provisions of this Section 9.6(b).
          (xi) Landlord has made available for review by Tenant, prior to
execution of this Lease, copies of all third-party studies and reports in
Landlord’s possession regarding environmental conditions in the Building and/or
the Property. Landlord has also engaged an environmental consultant, at
Landlord’s sole expense, to conduct a further environmental study of the
Building, evaluating the presence or absence of hazardous substances, hazardous
wastes, pollutants, radiation and radioactive materials in and under the
Building, and Landlord shall provide a copy of such study to Tenant when it
becomes available. The purpose of this study is to provide evidence of the
“baseline” condition of the Building prior to Tenant’s occupancy and use
thereof, although such evidence is not intended to be conclusive or
irrebuttable. Tenant shall also have the right (but not the obligation), if it
so elects and at its sole expense, to conduct its own environmental study of the
Building and surrounding areas of the Center prior to or at the time of Tenant’s
occupancy of the Building, in which event Tenant shall provide a copy of such
study to Landlord; provided that prior to any drilling, excavation or other
physically invasive testing on the Building or Property in connection with any
such study, Tenant or its consultant shall provide Landlord with a detailed
scope of work and such work shall be subject to Landlord’s prior written
approval (which approval shall not be unreasonably withheld or delayed, but may
be conditioned upon compliance by Tenant and its consultant with reasonable
insurance requirements, upon notice requirements prior to actual entry on the
Property, and upon other reasonable and customary requirements).
          (xii) If Tenant or its employees, agents, contractors, vendors,
customers or guests receive, handle, use, store, transport, generate, treat
and/or dispose of any hazardous substances or wastes or radiation or radioactive
materials on or about the Center at any time during the term of this Lease, then
within thirty (30) days after the termination or expiration of this Lease, then
(A) Tenant shall be solely responsible for obtaining, at Tenant’s sole expense,
(I) any environmental tests, studies or reports required by any governmental
authority for site or permit closure purposes or other similar purposes, and
(II) to the extent not fully covered by any tests, studies or reports obtained
under the immediately preceding clause, a further environmental study, performed
by an expert reasonably satisfactory to Landlord, evaluating the presence or
absence of hazardous substances, hazardous wastes, pollutants, radiation and
radioactive materials on and about those portions of the Center affected by
Tenant’s operations in the

- 26 -



--------------------------------------------------------------------------------



 



Center. Such study shall be based on a reasonable and prudent level of tests and
investigations of the Center (if appropriate), which tests shall be conducted no
earlier than the date of termination or expiration of this Lease. Liability for
any remedial actions required or recommended on the basis of such study shall be
allocated in accordance with Sections 9.4, 9.6, 10.6 and other applicable
provisions of this Lease.
          (c) Landlord shall indemnify, defend and hold Tenant harmless from and
against any and all claims, losses, damages, liabilities, costs, legal fees and
expenses of any sort arising out of or relating to (i) the presence on the
Center of any hazardous substances, hazardous wastes, pollutants, radiation or
radioactive materials present on the Center as of the Rent Commencement Date
(other than as a result of any intentional or negligent acts or omissions of
Tenant or of any agent, employee or invitee of Tenant), and/or (ii) any
unauthorized release into the environment (including, but not limited to. the
Center) of any hazardous substances, hazardous wastes, pollutants, radiation or
radioactive materials to the extent such release results from the negligence of
or willful misconduct or omission by Landlord or its agents or employees.
          (d) The provisions of this Section 9.6 shall survive the termination
of this Lease.
10. INSURANCE AND INDEMNITY
     10.1 Insurance.
          (a) Tenant shall procure and maintain in full force and effect at all
times during the term of this Lease, from and after the Early Access Date, at
Tenant’s cost and expense, commercial general liability insurance to protect
against liability to the public, or to any invitee of Tenant or Landlord,
arising out of or related to the use of or resulting from any accident occurring
in, upon or about the Premises, with limits of liability of not less than
(i) Three Million Dollars ($3,000,000.00) per occurrence for bodily injury,
personal injury and death, and Five Hundred Thousand Dollars ($500,000.00) per
occurrence for property damage, or (ii) a combined single limit of liability of
not less than Five Million Dollars ($5,000,000.00) per occurrence for bodily
injury (including personal injury and death) and property damage. Such insurance
shall name Landlord, its general partners, its property manager and any lender
holding a deed of trust on the Center from time to time (as designated in
writing by Landlord to Tenant from time to time) as additional insureds
thereunder. The amount of such insurance shall not be construed to limit any
liability or obligation of Tenant under this Lease. Tenant shall also procure
and maintain in full force and effect at all times during the term of this
Lease, at Tenant’s cost and expense, products/completed operations coverage on
terms and in amounts (A) customary in Tenant’s industry for companies engaged in
the marketing of products on a scale comparable to that in which Tenant is
engaged from time to time and (B) mutually satisfactory to Landlord and Tenant
in their respective reasonable discretion.
          (b) Landlord shall procure and maintain in full force and effect at
all times during the term of this Lease, at Landlord’s cost and expense (but
reimbursable as an Operating Expense under Section 5.2 hereof), commercial
general liability insurance to protect against liability arising out of or
related to the use of or resulting from any accident occurring in, upon or

- 27 -



--------------------------------------------------------------------------------



 



about the Center, with a combined single limit of liability of not less than
Five Million Dollars ($5,000,000.00) per occurrence for bodily injury (including
personal injury and death) and property damage.
          (c) Landlord shall procure and maintain in full force and effect at
all times during the term of this Lease, at Landlord’s cost and expense (but
reimbursable as an Operating Expense under Section 5.2 hereof), policies of
property insurance providing protection against “all risk of direct physical
loss” (as defined by and detailed in the Insurance Service Office’s Commercial
Property Program “Cause of Loss—Special Form [CP1030]” or its equivalent) for
the shell of the Building and for the improvements in the Common Areas of the
Center, on a full replacement cost basis (with no co-insurance or, if coverage
without co-insurance is not reasonably available, then on an “agreed amount”
basis or with a commercially reasonable margin clause). Such insurance may
include earthquake and/or environmental coverage, as part of the same policy or
as a separate policy or policies, to the extent Landlord in its sole discretion
elects to carry such coverage, and shall have such commercially reasonable
deductibles and other terms as Landlord in its discretion determines to be
appropriate. Landlord shall have no obligation to carry property damage
insurance for any alterations, additions or improvements installed by Tenant in
the Building or on or about the Center.
          (d) Landlord shall procure and maintain in full force and effect at
all times during the term of this Lease, at Tenant’s cost and expense
(chargeable, in Landlord’s discretion, either as an Operating Expense allocable
100% to Tenant or as a direct pass-through to Tenant), policies of property
insurance providing protection against “all risk of direct physical loss” (as
defined by and detailed in the Insurance Service Office’s Commercial Property
Program “Cause of Loss—Special Form [CP1030]” or its equivalent) (i) for the
tenant improvements existing in the Premises on the Early Access Date and
(ii) in the case of earthquake or seismic insurance only, for Tenant
Improvements constructed pursuant to the Workletter, eligible for expenditure of
funds from the Tenant improvement Allowance pursuant to Section 2.3(b) above,
having an aggregate initial Cost of Improvements (as defined in the Workletter)
of not less than the total Tenant Improvement Allowance paid by Landlord
pursuant to this Lease in connection with the construction of the Tenant
Improvements, and listed on a written schedule jointly prepared and mutually
approved in writing by Tenant and Landlord as provided below (but excluding in
each instance Tenant’s Property as defined in paragraph (e) below, which it
shall be Tenant’s responsibility to insure pursuant to such paragraph), in each
instance on a full replacement cost basis (with no co-insurance or, if coverage
without co-insurance is not reasonably available, then on an “agreed amount”
basis or with a commercially reasonable margin clause). Such insurance may have
such commercially reasonable deductibles and other terms as Landlord in its
reasonable discretion determines to be appropriate. The coverage required to be
maintained under this paragraph (d) may, in Landlord’s discretion, be added to
or combined with Landlord’s master policy carried under paragraph (c) above.
Tenant shall cooperate with Landlord in the preparation of a mutually approved
initial list or schedule identifying in reasonable detail the Tenant
Improvements to be insured (for earthquake or seismic purposes only) by Landlord
pursuant to clause (ii) above, and Tenant shall thereafter provide to Landlord
from time to time, upon request by Landlord annually or at other reasonable
intervals, (x) an updated schedule of values for the existing tenant
improvements described in clause (i) above and (y) an updated

- 28 -



--------------------------------------------------------------------------------



 



schedule of values for the Tenant Improvements to be insured by Landlord (for
earthquake or seismic purposes only) pursuant to clause (ii) above (the intended
purpose of such updating being in each instance to reflect any modification or
removal of any such items that would have the effect of eliminating them from
the scope of Landlord’s insurance obligation under clause (i) or (ii) above, as
applicable, and to identify current full replacement cost values for such
items), and Landlord shall have no obligation or liability to Tenant with
respect to any underinsurance of existing tenant improvements or of Tenant
Improvements (for earthquake or seismic purposes only), as applicable, that
results from Tenant’s failure to keep Landlord informed from time to time, on a
current basis, of the insurable value of such items (on a full replacement cost
basis) pursuant to this paragraph. In addition, Tenant shall provide Landlord
with final construction cost figures for the Tenant Improvements (or for each
phase thereof, if constructed in phases), for Landlord’s use in determining
appropriate insurance coverage for the Tenant Improvements to be insured by
Landlord under clause (ii) above. Landlord, in its discretion, may elect from
time to time to obtain appraisals, at Landlord’s sole cost and expense, of any
or all alterations, additions, improvements and tenant improvements (if any)
which Landlord is required to insure hereunder, but no such ordering or receipt
of appraisals by Landlord shall constitute a waiver or release of Tenant’s
obligations under the immediately preceding sentence.
          (e) Tenant shall procure and maintain in full force and effect at all
times during the term of this Lease, from and after the Early Access Date, at
Tenant’s cost and expense, policies of property insurance providing protection
against “all risk of direct physical loss” (as defined by and detailed in the
Insurance Service Office’s Commercial Property Program “Cause of Loss-Special
Form [CP1030]” or its equivalent) for Tenant’s movable personal property, office
furniture, movable equipment and trade fixtures, for the Tenant Improvements
constructed by Tenant pursuant to the Workletter (except, in the case of
earthquake or seismic insurance only, to the extent such insurance
responsibility is allocated to Landlord pursuant to paragraph (d) above), and
for all other alterations, additions and improvements placed or installed by
Tenant from time to time in or about the Premises (collectively, “Tenant’s
Property,” which term is not intended to imply any conclusion regarding ultimate
ownership of alterations, additions and improvements that are otherwise covered
by Article 7 above, but is used solely as a defined term for purposes of the
specific contexts in which it is used as such in this Lease), on a full
replacement cost basis (with no co-insurance or, if coverage without
co-insurance is not reasonably available, then on an “agreed amount” basis or
with a commercially reasonable margin clause). Such insurance may have such
commercially reasonable deductibles and other terms as Tenant in its discretion
determines to be appropriate, and shall name both Tenant and Landlord as
insureds as their interests may appear.
          (f) During the construction of the Tenant Improvements, Tenant shall
also procure and maintain in full force and effect, at its sole cost and
expense, a policy of builder’s risk insurance on the Tenant Improvements, in
such amounts and with such commercially reasonable deductibles as Landlord and
Tenant may mutually and reasonably determine to be appropriate with respect to
such insurance. Without limiting the generality of the foregoing provisions,
Tenant’s builder’s risk insurance with respect to the Tenant Improvements shall
in all events include earthquake insurance in an amount at least equal to the
cumulative amount of the Tenant Improvement Allowance paid by Landlord from time
to time in connection with the

- 29 -



--------------------------------------------------------------------------------



 



construction of such Tenant Improvements. Upon written request by Tenant,
Landlord will cooperate with Tenant in using commercially reasonable efforts to
cause the builder’s risk earthquake coverage required under the preceding
sentence to be provided under Landlord’s applicable insurance policy or
policies, at Tenant’s sole expense (payable by Tenant to Landlord within ten
(10) days after demand therefor by Landlord, accompanied by invoices or
calculations reasonably evidencing the amount of the allocable earthquake
insurance premium for which payment or reimbursement is being requested), in a
manner similar to Landlord’s provision of earthquake insurance on certain
completed Tenant Improvements pursuant to paragraph (d) above, but to the extent
it is not feasible for such coverage to be provided under Landlord’s applicable
insurance policy or policies, Tenant shall remain responsible for the provision
of such coverage as required under this paragraph.
     10.2 Quality of Policies and Certificates. All policies of insurance
required hereunder shall be issued by responsible insurers and, in the case of
policies carried or required to be carried by Tenant, shall be written as
primary policies not contributing with and not in excess of any coverage that
Landlord may carry. Tenant shall deliver to Landlord copies of policies or
certificates of insurance showing that said policies are in effect. The coverage
provided by such policies shall include the clause or endorsement referred to in
Section 10.4. If Tenant fails to acquire, maintain or renew any insurance
required to be maintained by it under this Article 10 or to pay the premium
therefor, then Landlord, at its option and in addition to its other remedies,
but without obligation so to do, may procure such insurance, and any sums
expended by it to procure any such insurance on behalf of or in place of Tenant
shall be repaid upon demand, with interest as provided in Section 3.2 hereof.
Tenant shall give Landlord at least thirty (30) days prior written notice of any
cancellation or nonrenewal of insurance required to be maintained under this
Article 10, and shall obtain written undertakings from each insurer under
policies required to be maintained by it to endeavor to notify all insureds
thereunder at least thirty (30) days prior to cancellation of coverage.
     10.3 Workers’ Compensation; Employees. Tenant shall maintain in full force
and effect during the term of this Lease workers’ compensation insurance in at
least the minimum amounts required by law, covering all of Tenant’s employees
working at or about the Premises. In addition, Tenant shall maintain in full
force and effect during the term of this Lease employer’s liability coverage
with limits of liability of not less than One Hundred Thousand Dollars
($100,000) per accident, One Hundred Thousand Dollars ($100,000) per employee
for disease, and Five Hundred Thousand Dollars ($500,000) policy limit for
disease.
     10.4 Waiver of Subrogation. Notwithstanding anything to the contrary
contained in this Lease, to the extent permitted by law and without affecting
the coverage provided by insurance required to be maintained hereunder, Landlord
and Tenant each waive any right to recover against the other with respect to
(i) damage to property, (ii) damage to the Center or any part thereof, or
(iii) claims arising by reason of any of the foregoing, but only to the extent
that any of the foregoing damages and claims under clauses (i)-(iii) hereof are
covered, and only to the extent of such coverage, by property insurance actually
carried or required to be carried hereunder by either Landlord or Tenant. This
provision is intended to waive fully, and for the benefit of each party, any
rights and claims which might give rise to a right of subrogation in any
insurance carrier. Each party shall procure a clause or endorsement on any
property insurance



- 30 -



--------------------------------------------------------------------------------



 



policy denying to the insurer rights of subrogation against the other party to
the extent rights have been waived by the insured prior to the occurrence of
injury or loss. Coverage provided by insurance maintained by Landlord or Tenant
shall not be limited, reduced or diminished by virtue of the subrogation waiver
herein contained.
     10.5 Increase in Premiums. Tenant shall do all acts and pay all expenses
necessary to ensure that the Premises are not used for purposes prohibited by
any applicable fire insurance, and that Tenant’s use of the Premises, Building
and Center complies with all requirements necessary to obtain any such
insurance. If Tenant uses or permits the Premises, Building or Center to be used
in a manner which increases the existing rate of any insurance carried by
Landlord on the Center and such use continues for longer than a reasonable
period specified in any written notice from Landlord to Tenant identifying the
rate increase and the factors causing the same, then Tenant shall pay the amount
of the increase in premium caused thereby, and Landlord’s costs of obtaining
other replacement insurance policies, including any increase in premium, within
thirty (30) days after demand therefor by Landlord.
     10.6 Indemnification.
          (a) Except as otherwise expressly provided for in this Lease, Tenant
shall indemnify, defend and hold Landlord and its members, partners,
shareholders, officers, directors, agents, employees and contractors harmless
from any and all liability for injury to or death of any person, or loss of or
damage to the property of any person, and all actions, claims, demands, costs
(including, without limitation, reasonable attorneys’ fees), damages or expenses
of any kind arising therefrom which may be brought or made against Landlord or
which Landlord may pay or incur by reason of the use, occupancy and enjoyment of
the Center by Tenant or any invitees, sublessees, licensees, assignees,
employees, agents or contractors of Tenant or holding under Tenant (including,
but not limited to, any such matters arising out of or in connection with any
early entry upon the Center by Tenant pursuant to Section 2.2 hereof) from any
cause whatsoever other than negligence or willful misconduct or omission by
Landlord or its agents, employees or contractors. Except as otherwise expressly
provided for in this Lease, Landlord and its members, partners, shareholders,
officers, directors, agents, employees and contractors shall not be liable for,
and Tenant hereby waives all claims against such persons for, damages to goods,
wares and merchandise in or upon the Center, or for injuries to Tenant, its
agents or third persons in or upon the Center, from any cause whatsoever other
than negligence or willful misconduct or omission by Landlord or its agents,
employees or contractors. Tenant shall give prompt notice to Landlord of any
casualty or accident in, on or about the Center.
          (b) Except as otherwise expressly provided for in this Lease, Landlord
shall indemnify, defend and hold Tenant and its partners, shareholders,
officers, directors, agents, employees and contractors harmless from any and all
liability for injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs (including,
without limitation, reasonable attorneys’ fees), damages or expenses of any kind
arising therefrom which may be brought or made against Tenant or which Tenant
may pay or incur, to the extent such liabilities or other matters arise in, on
or about the Center by reason of any negligence or willful misconduct or
omission by Landlord or its agents (including,



- 31 -



--------------------------------------------------------------------------------



 



without limitation, Landlord’s Project Manager as defined in the Workletter),
employees or contractors.
     10.7 Blanket Policy. Any policy required to be maintained hereunder may be
maintained under a so-called “blanket policy” insuring other parties and other
locations so long as the amount of insurance required to be provided hereunder
is not thereby diminished. Without limiting the generality of the requirement
set forth at the end of the preceding sentence, property insurance provided
under a blanket policy shall provide full replacement cost coverage and
liability insurance provided under a blanket policy shall include per location
aggregate limits meeting or exceeding the limits required under this Article 10.
11. SUBLEASE AND ASSIGNMENT
     11.1 Assignment and Sublease of Building. Except in the case of a Permitted
Transfer, Tenant shall not have the right or power to assign its interest in
this Lease, or make any sublease of the Premises or any portion thereof, nor
shall any interest of Tenant under this Lease be assignable involuntarily or by
operation of law, without on each occasion obtaining the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Any purported sublease or assignment of Tenant’s interest in this Lease
requiring but not having received Landlord’s consent thereto (to the extent such
consent is required hereunder) shall be void. Without limiting the generality of
the foregoing provisions. Landlord may withhold consent to any proposed
subletting or assignment solely on the ground, if applicable, that the use by
the proposed subtenant or assignee is reasonably likely to be incompatible with
Landlord’s use of the balance of the Center, unless such proposed use is within
the primary permitted uses described in Section 9.1 above. Except in the case of
a Permitted Transfer, any dissolution, consolidation, merger or other
reorganization of Tenant, or any sale or transfer of substantially all of the
stock or assets of Tenant in a single transaction or series of related
transactions, shall be deemed to be an assignment hereunder and shall be void
without the prior written consent of Landlord as required above. Notwithstanding
the foregoing, (i) neither an initial public offering of the common stock of
Tenant nor any other sale of Tenant’s capital stock through any public
securities exchange or market nor any other issuance of Tenant’s capital stock
for bona fide financing purposes shall be deemed to be an assignment, subletting
or transfer hereunder; and (ii) Tenant shall have the right to assign this Lease
or sublet the Premises, or any portion thereof, without Landlord’s consent (but
with prior or concurrent written notice by Tenant to Landlord), to any Affiliate
of Tenant, or to any entity which results from a merger or consolidation
involving Tenant, or to any entity which acquires substantially all of the stock
or assets of Tenant as a going concern (each, a “Permitted Transfer”). For
purposes of the preceding sentence, an “Affiliate” of Tenant shall mean any
entity in which Tenant owns at least a fifty percent (50%) equity interest, any
entity which owns at least a fifty percent (50%) equity interest in Tenant,
and/or any entity which is related to Tenant by a chain of ownership interests
involving at least a fifty percent (50%) equity interest at each level in the
chain. Landlord shall have no right to terminate this Lease in connection with,
and shall have no right to any sums or other economic consideration resulting
from, any Permitted Transfer. Except as expressly set forth in this
Section 11.1, however, the provisions of Section 11.2 shall remain applicable to
any Permitted Transfer and the transferee under such Permitted Transfer shall be
and remain subject to all of the terms and provisions of this Lease.

- 32 -



--------------------------------------------------------------------------------



 



     11.2 Rights of Landlord.
          (a) Consent by Landlord to one or more assignments of this Lease, or
to one or more sublettings of the Premises or any portion thereof, or collection
of rent by Landlord from any assignee or sublessee, shall not operate to exhaust
Landlord’s rights under this Article 11, nor constitute consent to any
subsequent assignment or subletting. No assignment of Tenant’s interest in this
Lease and no sublease shall relieve Tenant of its obligations hereunder,
notwithstanding any waiver or extension of time granted by Landlord to any
assignee or sublessee, or the failure of Landlord to assert its rights against
any assignee or sublessee, and regardless of whether Landlord’s consent thereto
is given or required to be given hereunder. In the event of a default by any
assignee, sublessee or other successor of Tenant in the performance of any of
the terms or obligations of Tenant under this Lease, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against any
such assignee, sublessee or other successor. In addition, Tenant immediately and
irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any subletting of all or a part of the Premises as
permitted under this Lease, and Landlord, as Tenant’s assignee and as
attorney-in-fact for Tenant, or any receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that until the occurrence (and then only during the
continuance) of an event of default by Tenant, Tenant shall have the right to
collect such rent and to retain all sublease profits (subject to the provisions
of Section 11.2(c), below).
          (b) Upon any assignment of Tenant’s interest in this Lease for which
Landlord’s consent is required under Section 11.1 hereof, Tenant shall pay to
Landlord, within ten (10) days after receipt thereof by Tenant from time to
time, one-half(1/2) of all cash sums and other economic considerations received
by Tenant in connection with or as a result of such assignment, after first
deducting therefrom (i) any costs incurred by Tenant for leasehold improvements
(including, but not limited to, third-party architectural and space planning
costs) in the Premises in connection with such assignment, amortized over the
remaining term of this Lease, and (ii) any reasonable real estate commissions
and/or reasonable attorneys’ fees actually incurred by Tenant in connection with
such assignment.
          (c) Upon any sublease of all or any portion of the Premises for which
Landlord’s consent is required under Section 11.1 hereof, Tenant shall pay to
Landlord, within ten (10) days after receipt thereof by Tenant from time to
time, one-half (1/2) of all cash sums and other economic considerations received
by Tenant in connection with or as a result of such sublease, after first
deducting therefrom (i) the minimum rental due hereunder for the corresponding
period, prorated (on the basis of the average per-square-foot cost paid by
Tenant for the Premises for the applicable period under this Lease) to reflect
the size of the subleased portion of the Premises, (ii) any costs incurred by
Tenant for leasehold improvements in the subleased portion of the Premises
(including, but not limited to, third-party architectural and space planning
costs) for the specific benefit of the sublessee in connection with such
sublease, amortized over the remaining term of this Lease, and (iii) any
reasonable real estate commissions and/or reasonable attorneys’ fees actually
incurred by Tenant in connection with such sublease, amortized over the term of
such sublease.

- 33 -



--------------------------------------------------------------------------------



 



12. RIGHT OF ENTRY AND QUIET ENJOYMENT
     12.1 Right of Entry. Landlord and its authorized representatives shall have
the right, subject to Tenant’s reasonable operating and security procedures, to
enter the Premises at any time during the term of this Lease during normal
business hours and upon not less than twenty-four (24) hours prior notice,
except in the case of emergency (in which event no notice shall be required and
entry may be made at any time), for the purpose of inspecting and determining
the condition of the Premises and Building or for any other proper purpose
including, without limitation, to make repairs, replacements or improvements
which Landlord may deem necessary, to show the Premises and Building to
prospective purchasers, to show the Premises and Building to prospective tenants
(but only during the final year of the term of this Lease), and to post notices
of nonresponsibility, Landlord shall not be liable for inconvenience, annoyance,
disturbance, loss of business, quiet enjoyment or other damage or loss to Tenant
by reason of making any repairs or performing any work upon the Building or the
Center or by reason of erecting or maintaining any protective barricades in
connection with any such work, and the obligations of Tenant under this Lease
shall not thereby be affected in any manner whatsoever, provided, however,
Landlord shall use reasonable efforts to minimize the inconvenience to Tenant’s
normal business operations caused thereby.
     12.2 Quiet Enjoyment. Landlord covenants that Tenant, upon paying the rent
and performing its obligations hereunder and subject to all the terms and
conditions of this Lease, shall peacefully and quietly have, hold and enjoy the
Premises and the Center throughout the term of this Lease, or until this Lease
is terminated as provided by this Lease.
13. CASUALTY AND TAKING
     13.1 Damage or Destruction.
          (a) If the Premises or any portion of the Building or Common Areas of
the Center reasonably necessary for Tenant’s use and occupancy of the Premises
is damaged or destroyed in whole or in any substantial part during the term of
this Lease, Landlord shall obtain from Landlord’s architect, as soon as
practicable (and in all events within forty-five (45) days) following the damage
or destruction, (i) the architect’s reasonable, good faith estimate of the time
within which repair and restoration of the Premises and Common Areas (if
applicable) can reasonably be expected to be completed to the extent necessary
to enable Tenant to resume its full business operations in the Premises without
material impairment and (ii) the architect’s reasonable, good faith opinion as
to whether repair and restoration to that extent will be permitted under
applicable governmental laws, regulations and building codes then in effect
(collectively, the “Architect’s Estimate”). If the damage or destruction
materially impairs Tenant’s ability to conduct its business operations in the
Premises, and if either (A) the estimated repair time specified in the
Architect’s Estimate exceeds nine (9) months (or, in the case of an occurrence
during the final year of the term of this Lease, sixty (60) days) or (B) the
Architect’s Estimate states that repair and restoration of the affected areas to
the extent necessary to enable Tenant to resume its full business operations in
the Premises without material impairment will not be permitted under applicable
governmental laws, regulations and building codes then in effect, then in either
such event either Landlord or Tenant may terminate this Lease as of the date



- 34 -



--------------------------------------------------------------------------------



 



of the occurrence by giving written notice to the other party within thirty
(30) days after the date of the occurrence or fifteen (15) days after delivery
of the Architect’s Estimate, whichever is later. If the circumstances creating a
termination right under the preceding sentence do not exist, or if such
circumstances exist but neither party timely exercises its termination right,
then this Lease shall remain in full force and effect and (x) Landlord, as to
the Common Areas of fee Center and as to the shell of the Building and the
alterations, additions and improvements that Landlord is required to insure
under Section 10.1(d) above, and (y) Tenant, as to the alterations, additions
and improvements that Tenant is required to insure under Section 10.1(e) above,
shall respectively commence and complete, with all due diligence and as promptly
as is reasonably practicable under the conditions then existing, the repair and
restoration of such respective portions of the Property and Premises to a
condition substantially comparable to that which existed immediately prior to
the damage or destruction; provided, however, that Tenant in its discretion may
elect not to repair, rebuild or replace any or all of the items which would
otherwise be Tenant’s responsibility under clause (y) of this sentence to the
extent such items were constructed or installed at Tenant’s sole expense and
without any use of funds from the Tenant Improvement Allowance.
          (b) If this Lease is terminated pursuant to the foregoing provisions
of this Section 13.1 following an occurrence which is a peril actually insured
or required to be insured against pursuant to Section 10.1(c), (d) and/or (e),
Landlord and Tenant agree (and any Lender shall be asked to agree) that such
insurance proceeds shall be allocated between Landlord and Tenant in a manner
which fairly and reasonably reflects (i) their respective ownership rights under
this Lease, as of the termination or expiration of the term of this Lease, with
respect to the improvements, fixtures, equipment and other items to which such
insurance proceeds are attributable and (ii) in the case of insurance proceeds
allocable to improvements, equipment and other items which Tenant can
demonstrate were installed or constructed by Tenant solely with its own fends
and without any use of the Tenant Improvement Allowance or of any other Landlord
funds, the unamortized portion of the original cost of acquisition or
construction of such items, assuming amortization on a straight-line basis over
the initial term of this Lease (without regard to any renewal options).
          (c) From and after the date of an occurrence resulting in damage to or
destruction of the Premises or of Common Areas necessary for Tenant’s use and
occupancy of the Premises, and continuing until repair and restoration thereof
are completed to the extent necessary to enable Tenant to resume operation of
its business in the Premises without material impairment, there shall be an
equitable abatement of minimum rental and of Tenant’s Operating Cost Share of
Operating Expenses based upon the degree to which Tenant’s ability to conduct
its business in the Premises is impaired.
          (d) Each party expressly waives the provisions of California. Civil
Code Sections 1932(2), 1933(4) and any other applicable existing or future law
permitting the termination of a lease agreement in the event of damage to or
destruction of the leased property, it being the intention of the parties that
their respective rights in such circumstances shall be governed solely by the
provisions of this Article 13.

- 35 -



--------------------------------------------------------------------------------



 



     13.2 Condemnation.
          (a) If during the term of this Lease the Premises or any Common Areas
of the Center that axe necessary for Tenant’s use and occupancy of the Premises,
or any substantial part of either of them, is taken by eminent domain or by
reason of any public improvement ot condemnation proceeding, or in any manner by
exercise of the right of eminent domain (including any transfer in lieu of or in
avoidance of an exercise of the power of eminent domain), or receives
irreparable damage by reason of anything lawfully done by or under color of any
public authority, then (i) this Lease shall terminate as to the entire Premises
at Landlord’s election by written notice given to Tenant within thirty (30) days
after the taking has occurred, and (ii) this Lease shall terminate as to the
entire Premises at Tenant’s election, by written notice given to Landlord within
thirty (30) days after the nature and extent of the taking have been finally
determined, if the portion of the Building or Center taken is of such extent and
nature as substantially to handicap, impede or permanently impair Tenant’s use
of the Premises. If Tenant elects to terminate this Lease, Tenant shall also
notify Landlord of the date of termination, which date shall not be earlier than
thirty (30) days nor later than ninety (90) days after Tenant has notified
Landlord of Tenant’s election to terminate, except that this Lease shall
terminate on the date of taking if such date falls on any date before the date
of termination designated by Tenant. If neither party elects to terminate this
Lease as hereinabove provided, this Lease shall continue in full force and
effect (except that there shall be an equitable abatement of minimum rental and
of Tenant’s Operating Cost Share of Operating Expenses based upon the degree to
which Tenant’s ability to conduct its business in the Premises is impaired),
Landlord shall restore the improvements for which Landlord is responsible under
clause (x) of Section 13.1(a) above to a complete architectural whole and a
functional condition and as nearly as reasonably possible to the condition
existing before the taking, and Tenant shall restore the improvements for which
Tenant is responsible under clause (y) of Section 13.1(a) above to a complete
architectural whole and a functional condition and as nearly as reasonably
possible to the condition existing before the taking; provided, however, that
Tenant in its discretion may elect not to repair, restore or replace any or all
of the items which would otherwise be Tenant’s responsibility to the extent such
items were constructed or installed at Tenant’s sole expense and without any use
of funds from the Tenant Improvement Allowance. In connection with any such
restoration, each party shall use reasonable efforts (including, without
limitation, any necessary negotiation or intercession with its respective
lender, if any) to ensure that any severance damages or other condemnation
awards intended to provide compensation for rebuilding or restoration costs are
promptly collected and made available to Landlord and Tenant in portions
reasonably corresponding to the cost and scope of their respective restoration
obligations, subject only to such payment controls as either party or its lender
may reasonably require in order to ensure the proper application of such
proceeds toward the restoration of the Building and the Center. Each party
expressly waives the provisions of California Code of Civil Procedure
Section 1265.130 and of any other existing or future law allowing either party
to terminate (or to petition the Superior Court to terminate) a lease in the
event of a partial condemnation or taking of the leased property, it being the
intention of the parties that their respective rights in such circumstances
shall be governed solely by the provisions of this Article 13.

- 36 -



--------------------------------------------------------------------------------



 



          (b) If this Lease is terminated pursuant to the foregoing provisions
of this Section 13.2, or if this Lease remains in effect but any condemnation
awards or other proceeds become available as compensation for the loss or
destruction of the Building and/or the Center, then Landlord and Tenant agree
(and any Lender shall be asked to agree) that such proceeds shall be allocated
between Landlord and Tenant, respectively, in the respective proportions in
which Landlord and Tenant would have shared, under Section 13.1 (b), the
proceeds of any applicable insurance following damage to or destruction of the
applicable improvements due to an insured casualty.
     13.3 Reservation of Compensation. Landlord reserves, and Tenant waives and
assigns to Landlord, all rights to any award or compensation for damage to the
Center, the improvements located therein and the leasehold estate created
hereby, accruing by reason of any taking in any public improvement, condemnation
or eminent domain proceeding or in any other maimer by exercise of the right of
eminent domain or of anything lawfully done by public authority, except that (a)
Tenant shall be entitled to pursue recovery from the applicable public authority
for Tenant’s moving expenses, trade fixtures and equipment and any leasehold
improvements installed by Tenant in the Premises or Building at its own sole
expense, but only to the extent Tenant would have been entitled to remove such
items at the expiration of the term of this Lease and then only to the extent of
the then remaining unamortized value of such improvements computed on a
straight-line basis over the term of this Lease, and (b) any condemnation awards
or proceeds described in Section 13.2(b) shall be allocated and disbursed in
accordance with the provisions of Section 13.2(b), notwithstanding any contrary
provisions of this Section 13.3.
     13.4 Restoration of Improvements. In connection with any repair or
restoration of improvements by either party following a casualty or taking as
hereinabove set forth, the party responsible for such repair or restoration
shall, to the extent possible, return such improvements to a condition
substantially equal to that which existed immediately prior to the casualty or
taking. To the extent such party wishes to make material modifications to such
improvements, such modifications shall be subject to the prior written approval
of the other party (not to be unreasonably withheld or delayed), except that no
such approval shall be required for modifications that axe required by
applicable governmental authorities as a condition of the repair or restoration,
unless such required modifications would impair or impede Tenant’s conduct of
its business in the Premises (in which case any such modifications in Landlord’s
work shall require Tenant’s consent, not unreasonably withheld or delayed) or
would materially and adversely affect the exterior appearance, the structural
integrity or the mechanical or other operating systems of the Premises or
Building (in which case any such modifications in Tenant’s work shall require
Landlord’s consent, not unreasonably withheld or delayed).
14. DEFAULT
     14.1 Events of Default. The occurrence of any of the following shall
constitute an event of default on the part of Tenant:
          (a) Abandonment. Abandonment of the Premises. “Abandonment” is hereby
defined to include, but is not limited to, any absence by Tenant from the
Premises for fifteen (15) consecutive days or more while Tenant is in default
under any other provision of this

- 37 -



--------------------------------------------------------------------------------



 



Lease. Tenant waives any right Tenant may have to notice under Section 1951.3 of
the California Civil Code, the terms of this subsection (a) being deemed such
notice to Tenant as required by said Section 1951.3;
          (b) Nonpayment. Failure to pay, when due, any amount payable to
Landlord hereunder, such failure continuing for a period of five (5) business
days after written notice of such failure; provided, however, that any such
notice shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure Section 1161 et seq., as amended from time to
time;
          (c) Other Obligations. Failure to perform any obligation, agreement or
covenant under this Lease other than those matters specified in subsection
(b) hereof (including, but not limited to, any breach by Tenant of the Master
Declaration or Association Documents as provided in Section 15.4 below), such
failure continuing for thirty (30) days after written notice of such failure;
provided, however, that if such failure is curable in nature but cannot
reasonably be cured within such 30-day period, then Tenant shall not be in
default if, and so long as, Tenant promptly (and in all events within such
30-day period) commences such cure and thereafter diligently pursues such cure
to completion; and provided further, however, that any such notice shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161 et seq., as amended from time to time;
          (d) General Assignment. A general assignment by Tenant, for the
benefit of creditors;
          (e) Bankruptcy. The filing of any voluntary petition in bankruptcy by
Tenant, or the filing of an involuntary petition by Tenant’s creditors, which
involuntary petition remains undischarged for a period of sixty (60) days. In
the event that under applicable law the trustee in bankruptcy or Tenant has the
right to affirm this Lease and continue to perform the obligations of Tenant
hereunder, such trustee or Tenant shall, in such time period as may be permitted
by the bankruptcy court having jurisdiction, cure all defaults of Tenant
hereunder outstanding as of the date of the affirmance of this Lease and provide
to Landlord such adequate assurances as may be necessary to ensure Landlord of
the continued performance of Tenant’s obligations under this Lease.
Specifically, but without limiting the generality of the foregoing, such
adequate assurances must include assurances that the Premises continue to be
operated only for the use permitted hereunder. The provisions hereof are to
assure that the basic understandings between Landlord and Tenant with respect to
Tenant’s use of the Center and the benefits to Landlord therefrom are preserved,
consistent with the purpose and intent of applicable bankruptcy laws;
          (f) Receivership. The employment of a receiver appointed by court
order to take possession of substantially all of Tenant’s assets or the
Premises, if such receivership remains undissolved for a period of thirty
(30) days;
          (g) Attachment. The attachment, execution or other judicial seizure of
all or substantially all of Tenant’s assets or the Premises, if such attachment
or other seizure remains undismissed or undischarged for a period of thirty
(30) days after the levy thereof; or

- 38 -



--------------------------------------------------------------------------------



 



          (h) Insolvency. The admission by Tenant in writing of its inability to
pay its debts as they become due, the filing by Tenant of a petition seeking any
reorganization or arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within thirty (30) days after the commencement of any
proceeding against Tenant seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed.
     14.2 Remedies upon Tenant’s Default.
          (a) Upon the occurrence of any event of default described in
Section 14.1 hereof, Landlord, in addition to and without prejudice to any other
rights or remedies it may have, shall have the immediate right (subject to
compliance with applicable laws) to re-enter the Premises or any part thereof
and repossess the same, expelling and removing therefrom all persons and
property (which property maybe stored in a public warehouse or elsewhere at the
cost and risk of and for the account of Tenant), using such force as may be
necessary to do so (as to which Tenant hereby waives any claim for loss or
damage that may thereby occur). In addition to such re-entry, and without
prejudice to any other rights or remedies it may have, Landlord shall have the
right to terminate this Lease and recover from Tenant all damages incurred by
Landlord as a result of Tenant’s default, as hereinafter provided.
Alternatively, in lieu of such re-entry, and without prejudice to any other
rights or remedies it may have, Landlord shall have the right to continue this
Lease in effect and recover rent and other charges and amounts as they become
due.
          (b) Even if Tenant has breached this Lease and abandoned the Premises,
this Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession under subsection (a) hereof and Landlord may
enforce all of its rights and remedies under this Lease, including the right to
recover rent as it becomes due, and Landlord, without terminating this Lease,
may exercise all of the rights and remedies of a lessor under California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has right to
sublet or assign, subject only to reasonable limitations), or any successor Code
section. Acts of maintenance, preservation or efforts to relet the Premises or
the appointment of a receiver upon application of Landlord to protect Landlord’s
interests under this Lease shall not constitute a termination of Tenant’s right
to possession.
          (c) If Landlord terminates this Lease pursuant to this Section 14.2,
Landlord shall have all of the rights and remedies of a landlord provided by
Section 1951.2 of the Civil Code of the State of California, or any successor
Code section, which remedies include Landlord’s right to recover from Tenant
(i) the worth at the time of award of the unpaid rent and additional rent which
had been earned at the time of termination, (ii) the worth at the time of award
of the amount by which the unpaid rent and additional rent which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided, (iii) the
worth at the time of award of the amount by

- 39 -



--------------------------------------------------------------------------------



 



which the unpaid rent and additional rent fox the balance of the term after the
time of award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided, and (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, the cost of
recovering possession of the Premises, expenses of reletting, including
necessary repair, renovation and alteration of the Premises, reasonable
attorneys’ fees, and other reasonable costs. The “worth at the time of award” of
the amounts referred to in clauses (i) and (ii) above shall be computed by
allowing interest at ten percent (10%) per annum from the date such amounts
accrued to Landlord. The “worth at the time of award” of the amounts referred to
in clause (iii) above shall be computed by discounting such amount at one
percentage point above the discount rate of the Federal Reserve Bank of San
Francisco at the time of award.
     14.3 Remedies Cumulative. All rights, privileges and elections or remedies
of Landlord contained in this Article 14 are cumulative and not alternative to
the extent permitted by law and except as otherwise provided herein.
15. SUBORDINATION, ATTORNMENT AND SALE
     15.1 Subordination to Mortgage. This Lease, and any sublease entered into
by Tenant under the provisions of this Lease, shall be subject and subordinate
to any ground lease, mortgage, deed of trust, sale/leaseback transaction or any
other hypothecation for security now or hereafter placed upon the Premises, the
Building, the Center, or any of them, and the rights of any assignee of Landlord
or of any ground lessor, mortgagee, trustee, beneficiary or leaseback lessor
under any of the foregoing, and to any and all advances made on the security
thereof and to all renewals, modifications, consolidations, replacements and
extensions thereof; provided, however, that such subordination in the case of
any future ground lease, mortgage, deed of trust, sale/leaseback transaction or
any other hypothecation for security placed upon the Premises, the Building, the
Center, or any of them shall be conditioned on Tenant’s receipt from the ground
lessor, mortgagee, trustee, beneficiary or leaseback lessor of a Non-Disturbance
Agreement in a form reasonably acceptable to Tenant (i) confirming that so long
as Tenant is not in material default hereunder beyond any applicable cure period
(for which purpose the occurrence and continuance of any event of default under
Section 14.1 hereof shall be deemed to be “material”), Tenant’s rights hereunder
shall not be disturbed by such person or entity and (ii) agreeing that the
benefit of such Non-Disturbance Agreement shall be transferable to any
transferee under a Permitted Transfer and to any other assignee or subtenant
that is acceptable to the ground lessor, mortgagee, trustee, beneficiary or
leaseback lessor at the time of transfer. If any mortgagee, trustee,
beneficiary, ground lessor, sale/leaseback lessor or assignee elects to have
this Lease be an encumbrance upon the Center prior to the lien of its mortgage,
deed of trust, ground lease or leaseback lease or other security arrangement and
gives notice thereof to Tenant, this Lease shall be deemed prior thereto,
whether this Lease is dated prior or subsequent to the date thereof or the date
of recording thereof. Tenant and any sublessee, shall execute such documents as
may reasonably be requested by any mortgagee, trustee, beneficiary, ground
lessor, sale/leaseback lessor or assignee to evidence the subordination herein
set forth, subject to the conditions set forth above, or to make this Lease
prior to the lien of any mortgage, deed of trust, ground lease, leaseback lease
or other security, arrangement as the case maybe. Upon any default by Landlord



- 40 -



--------------------------------------------------------------------------------



 



in the performance of its obligations under any mortgage, deed of trust, ground
lease, leaseback lease or assignment, Tenant (and any sublessee) shall,
notwithstanding any subordination hereunder, attorn to the mortgagee, trustee,
beneficiary, ground lessor, leaseback lessor or assignee thereunder upon demand
and become the tenant of the successor in interest to Landlord, at the option of
such successor in interest, and shall execute and deliver any instrument or
instruments confirming the attornment herein provided for. Landlord represents
and warrants to Tenant that as of the Lease Commencement Date, there is no
ground lessor, mortgagee, trustee, beneficiary or leaseback lessor holding any
title to or interest in the Property or any portion thereof.
     15.2 Sale of Landlord’s Interest. Upon sale, transfer or assignment of
Landlord’s entire interest in the Building and the Center, Landlord shall be
relieved of its obligations hereunder with respect to liabilities accruing from
and after the date of such sale, transfer or assignment.
     15.3 Estoppel Certificates. Tenant or Landlord (the “responding party”), as
applicable, shall at any time and from time to time, within ten (10) business
days after written request by the other party (the “requesting party”), execute,
acknowledge and deliver to the requesting party a certificate in writing
staring: (i) that this Lease is unmodified and in full force and effect, or if
there have been any modifications, that this Lease is in full force and effect
as modified and stating the date and the nature of each modification; (ii) the
date to which rental and all other sums payable hereunder have been paid;
(iii) that the requesting party is not in default in the performance of any of
its obligations under this Lease, that the certifying party has given no notice
of default to the requesting party and that no event has occurred which, but for
the expiration of the applicable time period, would constitute an event of
default hereunder, or if the responding party alleges that any such default,
notice or event has occurred, specifying the same in reasonable detail; and
(iv) such other matters as may reasonably be requested by the requesting party
or by any institutional lender, mortgagee, trustee, beneficiary, ground lessor,
sale/leaseback lessor or prospective purchaser of the Center, or prospective
sublessee or assignee of this Lease. Any such certificate provided under this
Section 15.3 may be relied upon by any lender, mortgagee, trustee, beneficiary,
assignee or successor in interest to the requesting party, by any prospective
purchaser, by any purchaser on foreclosure or sale, by any grantee under a deed
in lieu of foreclosure of any mortgage or deed of trust on the Property, by any
subtenant or assignee, or by any other third party. Failure to execute and
return within the required time any estoppel certificate requested hereunder, if
such failure continues for five (5) days after a second written request by the
requesting party for such estoppel certificate, shall be deemed to be an
admission of the truth of the matters set forth in the form of certificate
submitted to the responding party for execution.
     15.4 Subordination to CC&R’s. This Lease, and any permitted sublease
entered into by Tenant under the provisions of this Lease, and the interests in
real property conveyed hereby and thereby shall be subject and subordinate
(a) to any declarations of covenants, conditions and restrictions or other
recorded restrictions affecting the Center or any portion thereof from time to
time, provided that the terms of such declarations or restrictions are
reasonable (or, to the extent they are not reasonable, are mandated by
applicable law), do not materially impair Tenant’s ability to conduct the uses
permitted hereunder on the Premises and in the Center, and do not

- 41 -



--------------------------------------------------------------------------------



 



discriminate against Tenant relative to other similarly situated tenants
occupying the portion(s) of the Center covered by such declarations or
restrictions, and (b) to the Declaration of Covenants, Conditions and
Restrictions of Shoreline Technology Park, Mountain View, California, dated
October 24, 1986 and recorded on October 24, 1986 as Instrument No. 8997310,
Book J895, Page 456, Official Records of Santa Clara County, as the same may be
amended from time to time (the “Declaration”), the provisions of which
Declaration are an integral part of this Lease. Tenant agrees to execute, upon
request by Landlord, any documents reasonably required from time to time to
evidence the foregoing subordination. Notwithstanding the foregoing, Tenant
shall not be bound by any modification to the Declaration subsequent to the
Lease Commencement Date unless such modification satisfies the requirements of
clause (a) above.
     15.5 Mortgagee Protection. If, following a default by Landlord under any
mortgage, deed of trust, ground lease, leaseback lease or other security
arrangement covering the Building, the Center, or any portion of them, the
Building and/or the Center, as applicable, is acquired by the mortgagee,
beneficiary, master lessor or other secured party, or by any other successor
owner, pursuant to a foreclosure, trustee’s sale, sheriff’s sale, lease
termination or other similar procedure (or deed in lieu thereof), then any such
person or entity so acquiring the Building and/or the Center shall not be:
          (a) liable for any act or omission of a prior landlord or owner of the
Center (including, but not limited to, Landlord);
          (b) subject to any offsets or defenses that Tenant may have against
any prior landlord or owner of the Center (including, but not limited to,
Landlord);
          (c) bound by any rent or additional rent that Tenant may have paid in
advance to any prior landlord or owner of the Center (including, but not limited
to, Landlord) for a period in excess of one month, or by any security deposit,
cleaning deposit or other prepaid charge that Tenant may have paid in advance to
any prior landlord or owner (including, but not limited to, Landlord), except to
the extent such deposit or prepaid amount has been expressly turned over to or
credited to the successor owner thus acquiring the Center;
          (d) liable for any warranties or representations of any nature
whatsoever, whether pursuant to this Lease or otherwise, by any prior landlord
or owner of the Center (including, but not limited to, Landlord) with respect to
the use, construction, zoning, compliance with laws, title, habitability,
fitness for purpose or possession, or physical condition (including, without
limitation, environmental matters) of the Building or the Center; or
          (e) liable to Tenant in any amount beyond the interest of such
mortgagee, beneficiary, master lessor or other secured party or successor owner
in the Center as it exists from time to time, it being the intent of this
provision that Tenant shall look solely to the interest of any such, mortgagee,
beneficiary, master lessor or other secured party or successor owner in the
Center for the payment and discharge of the landlord’s obligations under this
Lease and that such mortgagee, beneficiary, master lessor or other secured party
or successor owner shall have no separate personal liability for any such
obligations.

- 42 -



--------------------------------------------------------------------------------



 



16. SECURITY
     16.1 Deposit.
          (a) Cash Security Deposit. Within ten (10) days after the Lease
Commencement Date, Tenant shall deposit with Landlord the sum of Four Hundred
Thousand and No/100 Dollars ($400,000.00), which sum, subject to and including
any adjustment thereto pursuant to Section 16.1(c) below (as so adjusted, if
applicable, the “Security Deposit”) shall be held by Landlord as security for
the faithful performance of all of the terms, covenants and conditions of this
Lease to be kept and performed by Tenant during the term hereof. If Tenant
defaults (beyond any applicable cure period) with respect to any provision of
this Lease, including, without limitation, the provisions relating to the
payment of rental and other sums due hereunder, Landlord shall have the right,
but shall not be required, to use, apply or retain such portion of the Security
Deposit as is sufficient for the payment of rental or any other amount which
Landlord may spend or become obligated to spend by reason of Tenant’s default or
to compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, Tenant shall, within ten (10) business days after written demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount and Tenant’s failure to do so shall be a
material breach of this Lease. Landlord shall not be required to keep any
deposit under this Section separate from Landlord’s general funds, and Tenant
shall not be entitled to interest thereon. Provided that no uncured event of
default by Tenant then exists under this Lease, the Security Deposit and the
Letter of Credit as defined below (if applicable), or any balance thereof, shall
be returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder (unless alternative instructions have been presented to
Landlord in a writing signed by both Tenant and such assignee), at the
expiration of the term of this Lease and after Tenant has vacated the Property.
In the event of termination of Landlord’s interest in this Lease, Landlord shall
transfer all deposits then held by Landlord under this Section to Landlord’s
successor in interest, whereupon Tenant agrees to release Landlord from all
liability for the return of such deposit or the accounting thereof.
          (b) Letter of Credit. As an alternative to the cash Security Deposit
described in Section 16.1(a), Tenant may instead deliver to Landlord, within ten
(10) days after the Lease Commencement Date, an irrevocable standby letter of
credit (the “Letter of Credit”) issued in favor of Landlord by a federally
insured commercial bank or trust company approved in writing by Landlord (which
approval shall not be unreasonably withheld, and for which purpose Landlord
hereby agrees in advance that Silicon Valley Bank is an approved issuer for the
Letter of Credit), in form and substance reasonably satisfactory to Landlord, to
be held by Landlord as security for the faithful performance of all the
obligations of Tenant under this Lease, subject to the following terms and
conditions:
          (i) The amount of the Letter of Credit shall be Four Hundred Thousand
and No/100 Dollars ($400,000.00), subject to and including any adjustment
thereto pursuant to the provisions of Section 16.1(c) below (as so adjusted, if
applicable, the “Required Amount”), and Tenant shall maintain the Letter of
Credit in the Required Amount in full force and effect throughout the term of
this Lease (including any

- 43 -



--------------------------------------------------------------------------------



 



extensions thereof) and until thirty (30) days after the expiration of the term
of this Lease, unless Tenant elects at any time to replace the Letter of Credit
with a full cash Security Deposit in compliance with Section 16.1(a). The Letter
of Credit may be for an initial one-year term, with automatic renewal
provisions, provided that Landlord shall be given at least thirty (30) days
prior written notice if the Letter of Credit will not be renewed as of any
otherwise applicable renewal date and shall be entitled to draw against the
expiring Letter of Credit if a replacement Letter of Credit is not furnished to
Landlord at least twenty (20) days prior to the scheduled expiration date, as
provided in Section 16.1(b)(iii)(A) below. The Letter of Credit must provide
that it is transferable to any successor in interest to Landlord under this
Lease, and any transfer fees and other related costs and expenses payable in
connection with any such transfer shall be borne solely by Tenant.
          (ii) Landlord shall be entitled (but shall not be required) to draw
against the Letter of Credit and receive and retain the proceeds thereof upon
any default (beyond any applicable cure period) by Tenant in the payment of any
rent or other amounts required to be paid by Tenant under this Lease, or upon
the occurrence of any other event of default (beyond any applicable cure period)
under this Lease, by presenting to the issuer a written statement by Landlord
that Landlord is entitled to draw the requested amount under the Letter of
Credit pursuant to the terms of this Lease. The amount of the draw shall not
exceed the amount of the payments (if any) as to which Tenant is then in default
and/or the amount reasonably necessary to cure any non-monetary events of
default by Tenant, and shall be applied by Landlord to the cure of the
applicable default(s). Following any partial draw under this paragraph (ii), if
Tenant fully cures all outstanding defaults and provides Landlord with a new
Letter of Credit in the full Required Amount under this Section 16.1, Landlord
shall surrender and return to Tenant, within ten (10) days after Tenant’s
satisfaction of the foregoing conditions, the Letter of Credit under which the
partial draw was made.
          (iii) Landlord shall also be entitled (but shall not be required) to
draw against the Letter of Credit in full and to receive the entire proceeds
thereof under either of the following circumstances:
          (A) If the Letter of Credit will expire as of a date prior to the date
thirty (30) days after the expiration of the term of this Lease and Tenant fails
to provide to Landlord an extension or replacement of such Letter of Credit, in
at least the minimum Required Amount, at least twenty (20) days prior to the
scheduled expiration date of the Letter of Credit; or
          (B) If, as a result of a draw against the Letter of Credit by Landlord
or for any other reason, the amount of the Letter of Credit falls below the
minimum Required Amount and Tenant has failed to cause the Letter of Credit to
be restored to at least the minimum Required Amount within ten (10) business
days after written demand by Landlord or, in lieu thereof, has failed to put up
cash in an amount equal to the amount required to be restored (which cash,

- 44 -



--------------------------------------------------------------------------------



 



if put up by Tenant, shall be retained by Landlord as a cash security deposit in
accordance with Section 16.1(a) hereof).
          (iv) If Landlord draws against the Letter of Credit in any of the
circumstances described in subparagraph (iii) above, Landlord may use, apply
and/or retain the amount drawn for the cure of any then existing defaults under
this Lease. Any amount drawn that is not immediately so used or applied by
Landlord shall be retained by Landlord as a cash Security Deposit, subject to
and in accordance with the provisions of Section 16.1(a).
          (v) Any actual or purported withdrawal, rescission, termination or
revocation of the Letter of Credit by the issuer thereof prior to the expiration
of the term of this Lease (except when replaced prior to the effectiveness of
such withdrawal, rescission, termination or revocation by a replacement Letter
of Credit as contemplated in Section 16.1(b)(iii)(A) hereof) shall be a material
breach of this Lease.
          (vi) The Letter of Credit shall provide that it is governed by the
International Standby Practices (ISP98), ICC Publication No. 590.
          (c) Adjustment of Security Deposit. If on the third (3rd) anniversary
of the Rent Commencement Date there is no uncured event of default by Tenant
under this Lease, and no event which, if remaining uncured after notice and/or
passage of time, would constitute an event of default by Tenant under this
Lease, then effective as of the third (3rd) anniversary of the Rent Commencement
Date, the required amount of the Security Deposit under Section 16.1(a) above
and the Required Amount for purposes of the Letter of Credit (if any) under
Section 16.1(b) above shall each be reduced to Two Hundred Thousand and No/100
Dollars ($200,000.00). If Landlord is holding a Letter of Credit in a larger
amount at the time any such reduction becomes effective, Landlord agrees to
cooperate reasonably with Tenant and the issuer in surrendering such Letter of
Credit upon Landlord’s receipt of a replacement Letter of Credit in not less
than the adjusted minimum amount required pursuant to this paragraph.
17. MISCELLANEOUS
     17.1 Notices. All notices, consents, waivers and other communications which
this Lease requires or permits either party to give to the other shall be in
writing and shall be deemed given when delivered personally (including delivery
by private same-day or overnight courier or express delivery service) or by
telecopier with mechanical confirmation of transmission, effective upon personal
delivery to or refusal of delivery by the recipient (in the case of personal
delivery by any of the means described above) or upon telecopier transmission
during normal business hours at the recipient’s office (in the case of
telecopier transmission, with any transmission outside of normal business hours
being effective as of the beginning of the first business day commencing after
the time of actual transmission) to the parties at their respective addresses as
follows:

- 45 -



--------------------------------------------------------------------------------



 



     
To Tenant:
  (until the Rent Commencement Date)
 
  Alexza Pharmaceuticals, Inc.
 
  1020 East Meadow Circle
 
  Palo Alto, CA 94303
 
  Attn: August J. Moretti, CFO
 
  Telecopier: (650) 687-3999
 
   
 
  (after the Rent Commencement Date)
 
  Alexza Pharmaceuticals, Inc.
 
  2091 Stierlin Court
 
  Mountain View, CA 94043
 
  Attn: August J. Moretti, CFO
 
  Telecopier: (408)                     [to be determined]
 
   
with a copy to:
  K. William Neuman, Esq.
 
  Heller Ehrman LLP
 
  333 Bush Street, Suite 3000
 
  San Francisco, CA 94104
 
  Telecopier: (415) 772-2064
 
   
To Landlord:
  Britannia Hacienda VIII LLC
 
  c/o Slough Estates USA Inc.
 
  444 North Michigan Avenue, Suite 3230
 
  Chicago, IL 60611
 
  Attn: Randy Rohner
 
  Telecopier: (312) 755-0717
 
   
with a copy to:
  Britannia Management Services, Inc.
 
  555 Twelfth Street, Suite 1650
 
  Oakland, CA 94607
 
  Attn: Magdalena Shushan
 
  Telecopier: (510) 763-6262
 
   
and a copy to:
  Folger Levin & Kahn llp
 
  Embarcadero Center West
 
  275 Battery Street, 23rd Floor
 
  San Francisco, CA 94111
 
  Attn: Donald E. Kelley, Jr.
 
  Telecopier: (415) 986-2827

or to such other address(es) as may be contained in a notice of address change
given by either party to the other pursuant to this Section, effective no
earlier than fifteen (15) days after delivery of such notice to the receiving
party. Rental payments and other sums required by this Lease to be paid by
Tenant shall be delivered to Landlord in care of Britannia Management Services,
Inc., 555 Twelfth Street, Suite 1650, Oakland, CA 94607, or at such other
address as

- 46 -



--------------------------------------------------------------------------------



 



Landlord may from time to time specify in writing to Tenant, and shall be deemed
to be paid only upon actual receipt.
     17.2 Successors and Assigns. The obligations of this Lease shall run with
the land, and this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
original Landlord named herein and each successive Landlord under this Lease
shall be liable only for obligations accruing during the period of its ownership
of the Center, and any liability for obligations accruing after termination of
such ownership shall terminate as of the date of such termination of ownership
and shall pass to the successor lessor.
     17.3 No Waiver. The failure of either party to seek redress for violation,
or to insist upon the strict performance, of any covenant or condition of this
Lease shall not be deemed a waiver of such violation, or prevent a subsequent
act which would originally have constituted a violation from having all the
force and effect of an original violation.
     17.4 Severability. If any provision of this Lease or the application
thereof is held to be invalid or unenforceable, the remainder of this Lease or
the application of such provision to persons or circumstances other than those
as to which it is invalid or unenforceable shall not be affected thereby, and
each of the provisions of this Lease shall be valid and enforceable, unless
enforcement of this Lease as so invalidated would be unreasonable or grossly
inequitable under all the circumstances or would materially frustrate the
purposes of this Lease.
     17.5 Litigation Between Parties. In the event of any litigation or other
dispute resolution proceedings between the parties hereto arising out of or in
connection with this Lease, the prevailing party shall be reimbursed for all
reasonable costs, including, but not limited to, reasonable accountants’ fees
and attorneys’ fees, incurred in connection with such proceedings (including,
but not limited to, any appellate proceedings relating thereto) or in connection
with the enforcement of any judgment or award rendered in such proceedings.
“Prevailing party” within the meaning of this Section shall include, without
limitation, a party who dismisses an action for recovery hereunder in exchange
for payment of the sums allegedly due, performance of covenants allegedly
breached or consideration substantially equal to the relief sought in the
action.
     17.6 Surrender. A voluntary or other surrender of this Lease by Tenant, or
a mutual termination thereof between Landlord and Tenant, shall not result in a
merger but shall, at the option of Landlord, operate either as an assignment to
Landlord of any and all existing subleases and subtenancies, or a termination of
all or any existing subleases and subtenancies. This provision shall be
contained in any and all assignments or subleases made pursuant to this Lease.
     17.7 Interpretation. The provisions of this Lease shall be construed as a
whole, according to their common meaning, and not strictly for or against
Landlord or Tenant. The captions preceding the text of each Section and
subsection hereof are included only for convenience of reference and shall be
disregarded in the construction or interpretation of this Lease.

- 47 -



--------------------------------------------------------------------------------



 



     17.8 Entire Agreement. This written Lease, together with the exhibits
hereto, contains all the representations and the entire understanding between
the parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Lease and
the exhibits hereto. This Lease may be modified only by an agreement in writing
signed by each of the parties.
     17.9 Governing Law. This Lease and all exhibits hereto shall be construed
and interpreted in accordance with and be governed by all the provisions of the
laws of the State of California.
     17.10 No Partnership. The relationship between Landlord and Tenant is
solely that of a lessor and lessee. Nothing contained in this Lease shall be
construed as creating any type or manner of partnership, joint venture or joint
enterprise with or between Landlord and Tenant.
     17.11 Financial Information. From time to time Tenant shall promptly
provide directly to prospective lenders and purchasers of the Center designated
by Landlord such financial information pertaining to the financial status of
Tenant as Landlord may reasonably request; provided, Tenant shall be permitted
to provide such financial information in a manner which Tenant deems reasonably
necessary to protect the confidentiality of such information. In addition, from
time to time, Tenant shall provide Landlord with such financial information
pertaining to the financial status of Tenant as Landlord may reasonably request.
Landlord agrees that all financial information supplied to Landlord by Tenant
shall be treated as confidential material, and shall not be disseminated to any
party or entity (including any entity affiliated with Landlord) without Tenant’s
prior written consent, except that Landlord shall be entitled to provide such
information, subject to reasonable precautions to protect the confidential
nature thereof, (i) to Landlord’s partners and professional advisors, solely to
use in connection with Landlord’s execution and enforcement of this Lease, and
(ii) to prospective lenders and/or purchasers of the Center, solely for use in
connection with their bona fide consideration of a proposed financing or
purchase of the Center, provided that such prospective lenders and/or purchasers
are not then engaged in businesses directly competitive with the business then
being conducted by Tenant. For purposes of this Section, without limiting the
generality of the obligations provided herein, it shall be deemed reasonable for
Landlord to request copies of Tenant’s most recent audited annual financial
statements, or, if audited statements have not been prepared, unaudited
financial statements for Tenant’s most recent fiscal year, accompanied by a
certificate of Tenant’s chief financial officer that such financial statements
fairly present Tenant’s financial condition as of the date(s) indicated.
Notwithstanding any other provisions of this Section 17.11, during any period in
which Tenant has outstanding a class of publicly traded securities and is filing
with the Securities and Exchange Commission, on a regular basis, Forms 10Q and
10K and any other periodic filings required under the Securities Exchange Act of
1934, as amended, it shall constitute sufficient compliance under this
Section 17.11 for Tenant to furnish Landlord with copies of such periodic
filings substantially concurrently with the filing thereof with the Securities
and Exchange Commission.
          Landlord and Tenant recognize the need of Tenant to maintain the
confidentiality of information regarding its financial status and the need of
Landlord to be informed of, and to provide to prospective lenders and purchasers
of the Center financial information pertaining to,

- 48 -



--------------------------------------------------------------------------------



 



Tenant’s financial status. Landlord and Tenant agree to cooperate with each
other in achieving these needs within the context of the obligations set forth
in this Section.
     17.12 Costs. If Tenant requests the consent of Landlord under any provision
of this Lease for any act that Tenant proposes to do hereunder, including,
without limitation, assignment or subletting of the Premises, Tenant shall, as a
condition to doing any such act and the receipt of such consent, reimburse
Landlord promptly for any and all reasonable costs and expenses incurred by
Landlord in connection therewith, including, without limitation, reasonable
attorneys’ fees.
     17.13 Time. Time is of the essence of this Lease, and of every term and
condition hereof.
     17.14 Rules and Regulations. Tenant shall observe, comply with and obey,
and shall cause its employees, agents and, to the best of Tenant’s ability,
invitees to observe, comply with and obey such reasonable rules and regulations
for the safety, care, cleanliness, order and use of the Building and the Center
as Landlord may promulgate and deliver to Tenant from time to time, provided
that such rules and regulations are reasonable (or, to the extent they are not
reasonable, are mandated by applicable law), do not materially impair Tenant’s
ability to conduct the uses permitted hereunder on the Premises and in the
Center, and do not discriminate against Tenant relative to other similarly
situated tenants occupying portions of the Center.
     17.15 Brokers. Landlord agrees to pay a brokerage commission in connection
with the consummation of this Lease (a) to Landlord’s broker, CB Richard Ellis,
Inc., and (b) to Tenant’s broker, CRESA Partners, each in accordance with a
separate written agreement. Each party represents and warrants that no other
broker participated in the consummation of this Lease and agrees to indemnify,
defend and hold the other party harmless against any liability, cost or expense,
including, without limitation, reasonable attorneys’ fees, arising out of any
claims for brokerage commissions or other similar compensation in connection
with any conversations, prior negotiations or other dealings by the indemnifying
party with any other broker.
     17.16 Memorandum of Lease. At any time during the term of this Lease,
either party, at its sole expense, shall be entitled to record a memorandum of
this Lease and, if either party so requests, both parties agree to cooperate in
the preparation, execution, acknowledgment and recordation of such document in
reasonable form. Tenant expressly requests that such a memorandum be prepared
and recorded promptly following the Lease Commencement Date, and Landlord agrees
to cooperate in such preparation and recording. If such a memorandum of lease is
recorded, then upon expiration or termination of this Lease, Tenant agrees
promptly to execute, acknowledge and deliver to Landlord, upon written request
by Landlord, a Termination of Memorandum of Lease in such form as Landlord may
reasonably request, for the purpose of terminating any continuing effect of the
previously recorded memorandum of lease as a cloud upon title to the Property.
     17.17 Corporate Authority. Each party to this Lease represents and warrants
that the person signing this Lease on behalf of such respective party is fully
authorized to do so and, by so doing, to bind such party.

- 49 -



--------------------------------------------------------------------------------



 



     17.18 Execution and Delivery. Submission of this Lease for examination or
signature by Tenant does not constitute an agreement or reservation of or option
for lease of the Premises. This instrument shall not be effective or binding
upon either party, as a lease or otherwise, until executed and delivered by both
Landlord and Tenant. This Lease may be executed in one or more counterparts and
by separate parties on separate counterparts, but each such counterpart shall
constitute an original and all such counterparts together shall constitute one
and the same instrument.
     17.19 Survival. Without limiting survival provisions which would otherwise
be implied or construed under applicable law, the provisions of Sections 2.5,
5.4, 7.2, 7.3, 7.4, 8.2, 9.6,10.6, 16.1(a), 17.5 and 17.16 hereof shall survive
the termination of this Lease with respect to matters occurring prior to the
expiration of this Lease.
     17.20 Parking. Landlord agrees that the Common Areas, taken as a whole,
shall include parking in amounts sufficient to satisfy the minimum parking
requirements of the City of Mountain View applicable to the Center from time to
time; that Tenant shall have the nonexclusive and non-reserved use of
approximately 3.2 automobile parking stalls per 1,000 rentable square feet of
space in the Premises; and that there shall be no additional cost or charge to
Tenant for the nonexclusive use of such parking by Tenant and its employees and
invitees.
[signature page follows]

- 50 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
day and year first set forth above.

                              “Landlord”         “Tenant”
 
                        BRITANNIA HACIENDA VIII LLC, a
Delaware limited liability company       ALEXZA PHARMACEUTICALS, INC., a
Delaware corporation
 
                        By:   Slough Estates USA Inc., Its   By:   /s/ August J.
Moretti
 
 
 
  Operations Manager and Member     Name:   August J. Moretti
 
   
 
              Title:  
 
CFO    
 
                 
 
   
 
  By:   /s/ Jonathan M. Bergschneider                
 
     
Jonathan M. Bergschneider  
      By:        
 
      Senior Vice President       Name:  
 
   
 
            Title:  
 
   
 
                 
 
   

The undersigned entities, being all of the fee owners (as tenants in common) of
the Center and the Property, hereby acknowledge, confirm and agree that:
(i) they approve and accept the terms of the foregoing Lease; (ii) Britannia
Hacienda VIII, LLC is authorized to enter into the Lease and to perform all of
the obligations of Landlord thereunder; and (iii) in the event they or any of
them succeed to the right, title and interest of Landlord under the Lease, in
consideration of and conditional upon attornment by Tenant or by any permitted
assignee of Tenant’s interest under the Lease as contemplated in the final
sentence of Section 15.1 of the Lease, they will not disturb the rights or
occupancy of Tenant or of such permitted assignee, as applicable, so long as
Tenant or such permitted assignee, as applicable, is not in material default
under the Lease beyond any applicable cure periods (for which purpose the
occurrence and continuance of any event of default under Section 14.1 of the
Lease shall be deemed to be “material”).

          Slough CDEC II, LLC, a Delaware limited liability company    
 
       
By:
  /s/ Jonathan M. Bergschneider
 
Jonathan M. Bergschneider, Secretary    
 
        Slough CDEC III, LLC, a Delaware limited liability company    
 
       
By:
  /s/ Jonathan M. Bergschneider
 
Jonathan M. Bergschneider, Secretary    
 
        Slough CDEC IV, LLC, a Delaware limited liability company    
 
       
By:
  /s/ Jonathan M. Bergschneider
 
Jonathan M. Bergschneider, Secretary    
 
       

- 51 -



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A-1
  Site Plan (The Center)
 
   
EXHIBIT A-2
  Building Plan
 
   
EXHIBIT B
  Workletter
 
   
EXHIBIT C
  Form of Acknowledgment of Rent Commencement Date
 
   
EXHIBIT D
  Existing Tenant Rights

- 52 -



--------------------------------------------------------------------------------



 



EXHIBIT A-l
SITE PLAN (THE CENTER)
[See attached two (2) pages.]
EXHIBIT A-l TO LEASE

 



--------------------------------------------------------------------------------



 



(SITE PLAN) [f28290f2829004.gif]

Site Plan
EXHIBIT A-1 (page 1 of 2)   Shoreline Technology Party
MOUNTAIN VIEW, CALIFORNIA





--------------------------------------------------------------------------------



 



(SITE PLAN) [f28290f2829005.gif]

Site Plan
EXHIBIT A-1 (page 2 of 2)   Shoreline Technology Party
MOUNTAIN VIEW, CALIFORNIA





--------------------------------------------------------------------------------



 



EXHIBIT A-2
BUILDING PLAN
[See attached one (1) page.]
EXHIBIT A-2 TO LEASE





--------------------------------------------------------------------------------



 



(BUILDING PLAN) [f28290f2829006.gif]

Building Plan
EXHIBIT A-2   Shoreline Technology Park
MOUNTAIN VIEW, CALIFORNIA





--------------------------------------------------------------------------------



 



EXHIBIT B
WORKLETTER
     This Workletter (“Workletter”) constitutes part of the Lease dated as of
August 25, 2006 (the “Lease”) between BRITANNIA HACIENDA VIII LLC, a Delaware
limited liability company (“Landlord”), and ALEXZA PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”). The terms of this Workletter are incorporated
in the Lease for all purposes.
1. Defined Terms. As used in this Workletter. the following capitalized terms
have the following meanings:
     (a) Approved Plans: Plans and specifications prepared by the Architect for
the Tenant Improvements and approved by Landlord in accordance with Paragraph 2
of this Workletter, subject to further modification from time to time to the
extent provided in and in accordance with such Paragraph 2.
     (b) Architect: The Architect for the Tenant Improvements shall be selected
by Tenant with the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.
     (c) Cost of Improvement: See definition in Paragraph 2(b) hereof.
     (d) Final Working Drawings: See definition in Paragraph 2(a) hereof.
     (e) General Contractor: The General Contractor for the Tenant Improvements
shall be selected by Tenant with the written approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, as
contemplated in Paragraph 4(a) hereof.
     (f) Project Manager. Project Management Advisors, Inc., or any other
project manager designated by Landlord in its sole discretion from time to time
by written notice to Tenant to act in an oversight and coordinating capacity on
behalf of Landlord, as contemplated in Paragraph 2(d) below, in connection with
the design and construction of the Tenant Improvements.
     (g) Tenant Improvements: The improvements to or within the Premises as
shown on the Approved Plans from time to time and to be constructed by Tenant
pursuant to the Lease and this Workletter. The Tenant Improvements may also
include an exterior fenced (but not completely enclosed) area for emergency
generator or other equipment-related purposes, subject to Landlord’s approval of
the Approved Plans therefor, to compliance with applicable laws and to all other
applicable conditions as set forth in the Workletter, provided that the
construction and operation of such exterior fenced area does not increase the
required number of parking spaces or the required parking ratios for the Center.
     (h) Capitalized terms not otherwise defined in this Workletter shall have
the definitions set forth in the Lease.

 



--------------------------------------------------------------------------------



 



2. Plans, Cost of Improvements and Construction. Landlord and Tenant shall
comply with the procedures set forth in this Paragraph 2 in preparing,
delivering and approving matters relating to the Tenant Improvements.
     (a) Approved Plans and Working Drawings for Tenant’s Work. Tenant shall
promptly and diligently cause to be prepared and delivered to Landlord for
approval (which approval shall not be unreasonably withheld, conditioned or
delayed by Landlord) a space plan and outline specifications for the Tenant
Improvements that Tenant wishes to construct in the Premises (the “Schematic
Plans”). Following mutual approval of the Schematic Plans. Tenant shall then
promptly and diligently cause to be prepared and delivered to Landlord for
approval (which approval shall not be unreasonably withheld, conditioned or
delayed by Landlord) final working drawings and specifications for the Tenant
Improvements, including any applicable life safety, mechanical and electrical
working drawings and final architectural drawings (collectively, the “Final
Working Drawings”). The Final Working Drawings shall substantially conform to
the approved Schematic Plans. Landlord shall either approve the Final Working
Drawings or set forth in writing with particularity any changes necessary to
bring the Final Working Drawings into substantial conformity with the approved
Schematic Plans or into a form which will be acceptable to Landlord. Upon
approval of the Final Working Drawings by Landlord and Tenant, the Final Working
Drawings shall constitute the “Approved Plans”, superseding (to the extent of
any inconsistencies) any inconsistent features of the previously approved
Schematic Plans. After Approved plans are available, Tenant may submit the same
to the appropriate governmental authorities for all applicable building permits.
Tenant hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the Premises and that obtaining the same shall be Tenant’s responsibility;
provided, however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy and, if
applicable, shall submit plans and timely complete all of Landlord’s Work under
Section 2.3 of the Lease as reasonably required to allow Tenant to obtain a
permit or certificate of occupancy. Prior to commencing construction of the
Tenant Improvements, Tenant shall provide Landlord with a copy of all required
permits.
     (b) Cost of Improvements. “Cost of Improvement” shall mean, with respect to
any item or component for which a cost must be determined in order to allocate
such cost, or an increase in such cost, to Landlord and/or Tenant pursuant to
this Workletter, the sum of the following (unless otherwise agreed in writing by
Landlord and Tenant with respect to any specific item or component or any
category of items or components): (i) all sums paid to contractors or
subcontractors for labor and materials furnished in connection with construction
of such item or component; (ii) all costs, expenses, payments, fees and charges
(other than penalties) paid or incurred to or at the direction of any city,
county or other governmental or quasi-governmental authority or agency which are
required to be paid in order to obtain all necessary governmental permits,
licenses, inspections and approvals relating to construction of such item or
component; (iii) engineering and architectural fees for services rendered in
connection with the design and construction of such item or component
(including, but not limited to, the Architect for such item or component and an
electrical engineer, mechanical engineer and civil engineer, if applicable);
(iv) sales and use taxes; (v) testing and inspection costs; (vi) the cost of
power, water and other utility facilities and the cost of collection and removal
of debris required in connection with construction of such item or component;
and

B - 2



--------------------------------------------------------------------------------



 



(vii) all other “hard” and “soft” costs incurred in the construction of such
item or component in accordance with the Approved Plans and this Workletter.
     (c) Changes. If Tenant at any time desires to make any changes, alterations
or additions to the Approved Plans, such changes, alterations or additions shall
be subject to approval by Landlord in the same manner as the original Approved
Plans as provided above; provided, however, that Landlord shall respond to any
such request by Tenant within ten (10) days after submission thereof by Tenant,
and Landlord’s failure to respond within the required time shall be deemed to
constitute Landlord’s approval of the requested change.
     (d) Project Management. Unless and until revoked by Landlord by written
notice delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights and other rights and powers of
Landlord under this Workletter with respect to the design and construction of
the Tenant Improvements, and (ii) requests that Tenant work with Project Manager
with respect to any logistical or other coordination matters arising in the
course of construction of the Tenant Improvements, including (but not limited
to) reviewing and processing Tenant’s requests for disbursement of the Tenant
Improvement Allowance, monitoring Tenant’s and Landlord’s compliance with their
respective obligations under this Workletter and under the Lease with respect to
the design and construction of the Tenant Improvements, and addressing any
coordination issues that may arise from any concurrent performance of Landlord’s
Work under Section 2.3 of the Lease and Tenant’s construction of the Tenant
Improvements. Tenant acknowledges the foregoing delegation and request, and
agrees to cooperate reasonably with Project Manager as Landlord’s representative
pursuant to such delegation and request. As between Landlord and Tenant,
however, Landlord shall be bound by and be fully responsible for all acts and
omissions of Project Manager and for the performance of all of Landlord’s
obligations under the Lease and this Workletter, notwithstanding such delegation
of authority to Project Manager. Notwithstanding the preceding sentence, neither
Landlord’s delegation of authority to Project Manager nor Project Manager’s
performance of the functions and responsibilities contemplated in this paragraph
shall cause Landlord or Project Manager to incur any obligations or
responsibilities for the design, construction or delivery of the Tenant
Improvements, except to the extent of the specific obligations and
responsibilities expressly set forth in the Lease and in this Workletter. All
fees and charges of Project Manager for services rendered to or on behalf of
Landlord under this Workletter shall be at Landlord’s sole expense.
3. Payment of Costs. Except as otherwise expressly provided in this Workletter
or by mutual written agreement of Landlord and Tenant, the Cost of Improvement
of the Tenant Improvements shall be paid or reimbursed by Landlord up to a
maximum contribution by Landlord equal to Eight Million Three Hundred Thirty-One
Thousand Seven Hundred Eight and no/100 Dollars ($8,331,708.00) (the “Tenant
Improvement Allowance”), less any reduction in or charge against such sums
pursuant to any applicable provisions of the Lease or of this Workletter. Tenant
shall be responsible, at its sole cost and expense, for payment of the entire
Cost of Improvements of the Tenant Improvements in the Premises in excess of the
Tenant Improvement Allowance or such portion thereof as Tenant elects to use (if
any such excess occurs), including (but not limited to) any costs or cost
increases incurred as a result of unavoidable delays, governmental requirements
or unanticipated conditions, but Tenant shall be entitled to utilize the entire
Tenant Improvement Allowance (or so much thereof as Tenant elects

B - 3



--------------------------------------------------------------------------------



 



to use) for the Tenant Improvements prior to being required to expend any of
Tenant’s own funds on an unreimbursed basis for the Tenant Improvements (except
to the extent any costs are incurred which are not eligible for payment or
reimbursement out of the Tenant Improvement Allowance under the express
provisions governing the Tenant Improvement Allowance, including, without
limitation, the express restrictions set forth below in this paragraph). The
funding of the Tenant Improvement Allowance (or so much thereof as Tenant elects
to use) shall be made on a monthly basis or at other convenient Intervals
mutually approved by Landlord and Tenant, and in all other respects shall be
based on such commercially reasonable disbursement conditions and procedures as
Landlord, Project Manager and Landlord’s lender (if any) may reasonably
prescribe (which conditions may include, without limitation, delivery of
invoices, architect’s certifications and/or other evidence reasonably
satisfactory to Landlord or Project Manager that expenses have been incurred for
the design and construction of alterations and improvements for which the Tenant
Improvement Allowance is eligible to be expended or applied, and delivery of
conditional or unconditional lien releases from all parties performing the
applicable work). An example of Landlord’s standard “Invoicing Instructions” is
attached hereto as Schedule B-l and incorporated herein by this reference, but
Landlord reserves the right to modify or supplement such instructions in a
commercially reasonable manner as provided in the preceding sentence.
Notwithstanding the foregoing provisions, (i) under no circumstances shall the
Tenant Improvement Allowance or any portion thereof be used or useable for any
moving or relocation expenses of Tenant, or for any Cost of Improvement (or any
other cost or expense) associated with any moveable furniture, trade fixtures,
personal property or any other item or element which, under the applicable
provisions of the Lease, will not become Landlord’s property and remain with the
Building upon expiration or termination of the Lease, unless (and only to the
extent) otherwise expressly agreed in writing by Landlord in its sole
discretion, and (ii) any portion of the Tenant Improvement Allowance which has
not been claimed or drawn by Tenant as of the date that is one year after the
Rent Commencement Date shall expire and shall no longer be available to Tenant
thereafter. The Tenant Improvement Allowance is provided as part of the basic
consideration to Tenant under the Lease and will not result in any rental
adjustment or additional rent beyond the rental amounts expressly provided in
Section 3.1 of the Lease.
4. Tenant’s Work. Tenant shall construct and install the Tenant Improvements in
the Premises substantially in accordance with the Approved Plans. Tenant’s
construction of the Tenant Improvements shall be performed in accordance with,
and shall in all respects be subject to, the terms and conditions of the Lease
(to the extent not inconsistent with this Workletter), and shall also be subject
to the following conditions:
     (a) Contractor Requirements. The general contractor engaged by Tenant for
construction of the Tenant Improvements, and any subcontractors, shall be duly
licensed in California and shall be subject to Landlord’s prior written approval
(in accordance with and to the extent provided in Paragraph 1 (e) above). Tenant
shall engage only union contractors for the construction of the Tenant
Improvements and for the installation of Tenant’s fixtures and equipment in the
Building, and shall require all such contractors engaged by Tenant, and all of
their subcontractors, to use only union labor on or in connection with such
work, except to the extent Landlord determines, in its reasonable discretion,
that the use of non-union labor would not create a material risk of labor
disputes, picketing or work interruptions at the Center, in

B - 4



--------------------------------------------------------------------------------



 



which event Landlord shall, to that extent, waive such union labor requirement
at Tenant’s request.
     (b) Costs and Expenses of Tenant Improvements. Subject to Landlord’s
payment or reimbursement obligations under Paragraph 3 hereof with respect to
Landlord’s share of the Cost of Improvements for the Tenant Improvements, Tenant
shall promptly pay all costs and expenses arising out of the design and
construction of the Tenant Improvements (including the costs of permits) and
shall furnish Landlord with evidence of payment on request. Tenant shall provide
Landlord with ten (10) days prior written notice before commencing any
construction activities on the Property. Upon completion of construction of the
Tenant Improvements, Tenant shall deliver to Landlord a release and
unconditional lien waiver executed by each contractor, subcontractor and
materialman involved in the design or construction of the Tenant Improvements.
     (c) Tenant’s Indemnification. Tenant shall indemnify, defend (with counsel
reasonably satisfactory to Landlord) and hold Landlord harmless from all suits,
claims, actions, losses, costs and expenses (including, but not limited to,
claims for workers’ compensation, attorneys’ fees and costs) based on personal
injury or property damage or contract claims (including, but not limited to,
claims for breach of warranty) arising from the design and construction of the
Tenant Improvements from any cause whatsoever other than negligence or willful
misconduct or omission by Landlord or its agents, employees or contractors.
Tenant shall repair or replace (or, at Landlord’s election, reimburse Landlord
for the cost of repairing or replacing) any portion of the buildings or other
existing improvements on the Property and/or any of Landlord’s real or personal
property or equipment that is damaged, lost or destroyed in the course of or in
connection with the construction of the Tenant Improvements, except to the
extent (i) any such damage, loss or destruction is caused by negligence or
willful misconduct or omission by Landlord or its agents, employees or
contractors, or (ii) any demolition or removal of existing improvements is
explicitly contemplated in the Approved Plans as approved by Landlord.
     (d) Insurance. With respect to the construction of the Tenant Improvements,
Tenant’s contractors shall obtain and provide to Landlord certificates
evidencing workers’ compensation, employer’s liability, public liability and
property damage insurance in amounts and forms and with companies reasonably
satisfactory to Landlord, and Tenant shall provide to Landlord certificates
evidencing Tenant’s compliance with the insurance requirements of Article 10 of
the Lease (except to the extent any such requirements, such as the
products/completed operations coverage described in the final sentence of
Section 10.1(a) of the Lease, by their terms are clearly relevant only after
Tenant’s commencement of business operations on the Premises). In addition, to
the extent Landlord or Project Manager advises Tenant of any specific insurance
requirements that are commercially reasonable and customary during a “course of
construction” period (such as, but not limited to, designation of specified
“additional insureds” who would not ordinarily be required to be named in that
capacity during the Lease term under Article 10 of the Lease), Tenant shall
comply with and/or cause its contractors (as applicable) to comply with such
additional requirements.
     (e) Rules and Regulations. Tenant and Tenant’s contractors shall comply
with any rules, regulations and requirements that Landlord, Project Manager or
Landlord’s property

B - 5



--------------------------------------------------------------------------------



 



manager or general contractor (if any) may reasonably impose with respect to the
construction of the Tenant Improvements. Tenant’s agreement with Tenant’s
contractors shall require each contractor to provide reasonable and customary
daily cleanup of the construction area to the extent that such cleanup is
necessitated by the performance of such contractor’s activities in connection
with the construction of the Tenant Improvements and to the extent that such
cleanup is reasonably practical under the circumstances.
     (f) Risk of Loss. All materials, work, installations and decorations of any
nature brought onto or installed in the Building, by or at the direction of
Tenant or in connection with the construction of the Tenant Improvements, prior
to the Rent Commencement Date shall be at Tenant’s risk, and neither Landlord
nor any party acting on Landlord’s behalf shall be responsible for any damage,
loss or destruction thereof.
     (g) Condition of Tenant’s Work. All work performed by Tenant shall be
performed in a good and workmanlike manner, shall be free from defects in
design, materials and workmanship, and shall be completed in compliance with the
Approved Plans in all material respects and in compliance with all applicable
governmental laws, ordinances, codes and regulations in force at the time such
work is completed. Without limiting the generality of the foregoing, Tenant
shall be responsible (i) for obtaining all permits and approvals necessary for
the construction of the Tenant Improvements, and (ii) for compliance of all
Tenant Improvements with the requirements of the ADA and all similar or related
requirements under federal, state or local laws pertaining to access by persons
with disabilities.
     (h) As-Built Drawings. At the conclusion of construction, Tenant shall
cause the Architect and General Contractor (A) to update the Approved Drawings
as necessary to reflect all changes made to the Approved Drawings during the
course of construction, (B) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of this Lease, and (C) to deliver to
Landlord two (2) sets of copies of such record set of drawings within ninety
(90) days following issuance of a certificate of occupancy for the Premises.
5. No Agency. Nothing contained in this Workletter shall make or constitute
Tenant as the agent of Landlord.
6. Survival. Without limiting any survival provisions which would otherwise be
implied or construed under applicable law, the provisions of Paragraph 4(c) of
this Workletter shall survive the termination of the Lease with respect to
matters occurring prior to expiration of the Lease.
7. Miscellaneous. All references in this Workletter to a number of days shall be
construed to refer to calendar days, unless otherwise specified herein. If any
item requiring approval by Landlord is disapproved by Landlord in a timely
manner, the procedure for preparation and approval of that item shall be
repeated.
[rest of page intentionally left blank]

B - 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Workletter concurrently
with and as of the date of the Lease.

                             
 
      “Landlord”       “Tenant”            
 
                            BRITANNIA HACIENDA VIII LLC, a
Delaware limited liability company   ALEXZA PHARMACEUTICALS, INC., a
Delaware corporation
 
                            By:   Slough Estates USA Inc., Its                  
      Operations Manager and Member   By:   /s/ [ILLEGIBLE]            
 
                           
 
          Its:   CFO            
 
                           
 
                           
 
  By:   /s/ Jonathan M. Bergschneider                    
 
                           
 
      Jonathan M. Bergschneider   By:                
 
                           
 
      Senior Vice President   Its:                
 
                           

Attachment: Schedule B-l (Sample Invoicing Instructions)

B - 7



--------------------------------------------------------------------------------



 



Schedule B-l
Sample Invoicing Instructions
TI ALLOWANCE DISBURSEMENT INSTRUCTIONS

1.   Tenant shall assemble a package of applicable vendor invoices eligible for
Tenant Allowance distribution per the requirements of the lease Workletter. This
package should contain:

  •   a cover letter     •   an invoice summary that clearly indicates the
vendor, the invoice number(s), the invoice date(s), the amounts due, and a
reference to the TI project at                     .     •   copies of the
invoices, bearing the written approval of Tenant

2.   Tenant shall send 2 copies of the entire package for processing to:

Project Management Advisors, Inc.
400 Oyster Point Blvd., Suite 336
South San Francisco, CA 94080
Attn: Bernard Baker

3.   Invoice packages must be received by PMA not later than the 5th of the
month in order to be included in the monthly payment request to Slough Estates.
Packages received after the 5th of the month wiil be included in the following
month’s payment request.   4.   The Owner will make every attempt to issue the
Tenant Improvement Allowance disbursement by the end of the month for those
packages received by PMA on or before the 5th of the month.   5.   All invoices
must be submitted with the following attachments:

  •   Conditional Waiver of Lien covering the amount being invoiced.     •  
Unconditional Waiver of Lien covering payment of the prior month’s invoice.    
•   Copies of receipts (i.e. reimbursable expenses, subcontractor invoices).    
•   Subcontractor waiver(s), if applicable.     •   General contractor shall
submit (2) original wet signature invoices/application for payment,

     signed and notarized
     Construction Invoices shall have:

  -   Architect’s signature (when appropriate)     -   Tenant’s signature

Invoices submitted without proper Lien Waiver documentation will not be included
in the payment request.
Schedule B-l to Workletter

 



--------------------------------------------------------------------------------



 



     EXHIBIT C
      ACKNOWLEDGMENT OF RENT COMMENCEMENT DATE
     This Acknowledgment is executed as
of                                        , 200                , by BRITANNIA
HACIENDA VIII LLC, a Delaware limited liability company (“Landlord”), and ALEXZA
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), pursuant to
Section 2.4 of the Lease dated August 25, 2006 between Landlord and Tenant (the
“Lease”) covering premises located at 2091 Stierlin Court, Mountain View, CA
94043 (the “Premises”).
     Landlord and Tenant hereby acknowledge and agree as follows:
     1. The Rent Commencement Date under the Lease is
                                        , 200               .
     2. The termination date under the Lease shall be
                                        , 200                    , subject to
any applicable provisions of the Lease for extension or early termination
thereof.
     3. The square footage of the Premises is 65,604 square feet.
     4. Tenant accepts the Premises, subject only to Landlord’s warranties,
representations and obligations expressly set forth in Section 2.3 of the Lease.
     This Acknowledgment is executed as of the date first set forth above.

                             
 
  “Landlord”           “Tenant”            
 
                            BRITANNIA HACIENDA VIII LLC, a
Delaware limited liability company   ALEXZA PHARMACEUTICALS, INC., a
Delaware corporation
 
                            By:   Slough Estates USA Inc., Its                  
 
 
  Operations Manager and Member       By:                
 
                           
 
          Its:                
 
                           
 
                            By:
 
                         
 
                           
 
  Jonathan M. Bergschneider       By:                
 
                           
 
  Senior Vice President       Its:                
 
                           

EXHIBIT C TO LEASE

 



--------------------------------------------------------------------------------



 



     EXHIBIT D
     EXISTING TENANT RIGHTS

1.   Boston Scientific Corp.:
Tenant of 2011 Stierlin Court
Holds first offer right with 5-day response period on 2091 Stierlin Court
building (the

      Premises), which right has already expired or been waived prior to Lease
Commencement Date

    Lease expires 2/28/2011, subject to one 5-year renewal option

2.   FoxHollow Technologies, Inc.
Tenant of 2081 Stierlin Court

    Holds first refusal right with 10-business-day response period on 2091
Stierlin Court

      building (the Premises), which right has already expired or been waived
prior to
Lease Commencement Date

    Lease expires 12/31/2016, subject to two 5-year renewal options

3.   Actel Corp.:

    Tenant of 2061 Stierlin Court
Holds first offer right with 10-day response period on 2071 Stierlin Court
building (one

      of the First Refusal Buildings)

    Lease expires 1/31/2014, subject to two 5-year renewal options

EXHIBIT D TO LEASE

 